


Exhibit 10.2

 

FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

 

FIRST AMENDMENT (this “Amendment”), dated as of April 03, 2014, between Delos
Finance S.à r.l., a private limited liability company (société à responsabilité
limitée) incorporated under the laws of Luxembourg (the
“Borrower”), International Lease Finance Corporation, a California corporation
(“ILFC”), Hyperion Aircraft Limited, a private limited liability company
incorporated under the laws of Ireland (“Grandparent Holdco”), Delos Aircraft
Limited, a private limited liability company incorporated under the laws of
Ireland (“Parent Holdco”), Apollo Aircraft Inc., a California corporation (“CA
Subsidiary Holdco”), Artemis (Delos) Limited, a private limited liability
company incorporated under the laws of Ireland (“Irish Subsidiary Holdco”),
AerCap Global Aviation Trust, a Delaware statutory trust (“Financing Trust”),
AerCap U.S. Global Aviation LLC, a Delaware limited liability company
(“USHoldco”), AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands (“AerCap”), AerCap Aviation
Solutions B.V., a private company with limited liability incorporated organized
under the laws of The Netherlands (“AAS”), AerCap Ireland Limited, a private
limited liability company incorporated under the laws of Ireland (“AIL”) and
AerCap Ireland Capital Limited, a private limited liability company incorporated
under the laws of Ireland (“AICL” and together with USHoldco, AerCap, AAS and
AIL, the “Acceding Obligors”) and Deutsche Bank AG New York Branch, as
Collateral Agent and Administrative Agent, to the Term Loan Credit Agreement,
dated as of March 6, 2014 (as heretofore amended, restated or otherwise modified
from time to time, the “Credit Agreement”), between the Borrower, ILFC,
Grandparent Holdco, Parent Holdco, CA Subsidiary Holdco, Irish Subsidiary
Holdco, the Lenders party thereto and Deutsche Bank AG New York Branch, as
Collateral and Administrative Agent.

 

WHEREAS, ILFC, Financing Trust and certain other affiliates of Financing Trust
or ILFC will enter into the Completion Date Transfer Agreement to be dated on or
prior to the Amendment Effective Date (as amended, modified and supplemented
from time to time, the “Completion Date Transfer Agreement”) and ILFC, USHoldco
and certain other affiliates of Financing Trust or ILFC will enter into the
Reallocation Agreement to be dated on or prior to the Amendment Effective Date
(as amended, modified and supplemented from time to time, the “Reallocation
Agreement” and, together with the Completion Date Transfer Agreement, the
“Transfer Agreements”), pursuant to which ILFC will transfer, including pursuant
to certain declarations of trust, its assets and properties substantially as an
entirety to Financing Trust with the effect that, upon the Transfer Agreements
becoming effective, and subject to satisfaction of the conditions precedent set
forth in Section 5.17 of the Credit Agreement, Financing Trust will succeed to
and (other than as described herein) be substituted for ILFC under the Loan
Documents with the same effect as if Financing Trust had been named as ILFC in
the Loan Documents;

 

WHEREAS, notwithstanding the foregoing and the provisions of Section 5.17(b) of
the Credit Agreement, ILFC wishes to continue to guarantee the Obligations and
each of the Acceding Obligors wishes to provide its guarantee of the Obligations
as well; and

 

WHEREAS, the parties hereto wish to amend the Credit Agreement to provide, among
other things, for the foregoing, in each case on and subject to the terms and
conditions set forth herein;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.              Definitions.  Except as otherwise defined herein, terms
defined in the Credit Agreement are used herein as defined therein.

 

Section 2.              Amendments.  Subject to the satisfaction of the
conditions precedent specified in Section 4 below, but effective as of the
Amendment Effective Date (as defined below), each of the Credit Agreement and
each other Loan Document is hereby amended as follows:

 

2.01        The following definition shall be added to Section 1.01 of the
Credit Agreement:

 

“Financing Trust” means AerCap Global Aviation Trust.

 

2.02        Financing Trust hereby assumes (i) ILFC’s guaranty in Article 7 of
the Credit Agreement of the due and punctual payment of the principal of (and
premium, if any) and interest on all the Loans and (ii) the performance of every
covenant of the Credit Agreement and the other Loan Documents on the part of
ILFC to be performed or observed.  All references in the Loan Documents (other
than in the definition of “ILFC” in Section 1.01 of the Credit Agreement, in the
definition of “Acceding Guarantor” in Section 1.01 of the Credit Agreement and
in Articles 3 and 4 of the Credit Agreement, and as provided in Sections 2.03
and 2.05 of this Amendment) to “International Lease Finance Corporation,”
“International Lease Finance Corporation, a California corporation” and “ILFC”
existing immediately prior to the Amendment Effective Date shall be deemed to
refer to “AerCap Global Aviation Trust,” “AerCap Global Aviation Trust, a
Delaware statutory trust” and “Financing Trust” respectively.

 

2.03        Notwithstanding Section 5.17(b) of the Credit Agreement,
Section 2.02 of this Amendment and the entry into effect of the Transfer
Agreements, ILFC hereby agrees to continue its guaranty of the Obligations as an
“Obligor” as set forth in Article 7 of the Credit Agreement.

 

2.04        Each Acceding Obligor hereby agrees to guarantee the Guaranteed
Obligations as an “Obligor” under and pursuant to Article 7 of the Credit
Agreement.

 

2.05        Notwithstanding anything to the contrary herein,

 

(a)           each of the Acceding Guarantors shall be deemed an “Obligor” and
“Transaction Party” in the Loan Documents solely with respect to (i) the
definitions of “Deemed Removal”, “Guaranteed Obligations”, “Obligations” and
“Permitted Liens” in the Credit Agreement, (ii) Sections 2.05(a) and 2.09 of the
Credit Agreement, (iii) clauses (g), (h) and (i) of Article 6 of the Credit
Agreement, (iv) Article 7 of the Credit Agreement, (v) Sections 8.09 and 8.10 of
the Credit Agreement and (vi) Sections 9.01, 9.03(c), 9.07, 9.10 and 9.11 of the
Credit Agreement; and

 

2

--------------------------------------------------------------------------------


 

(b)           for no other purpose shall an Acceding Obligor or ILFC be deemed
to be an Obligor or Transaction Party under the Credit Agreement or the other
Loan Documents.

 

Without limiting the foregoing, in no event shall an Acceding Obligor or ILFC be
an Obligor for the purposes of Article 5 or (other than clauses (g), (h) and
(i) thereof) 6 of the Credit Agreement.

 

2.06        References in the Loan Documents to “this Agreement” or the “Credit
Agreement” or the like (and indirect references such as “hereunder”, “hereby”,
“herein” and “hereof”) shall be deemed to be references to the Credit Agreement
as amended hereby.

 

2.07        Pursuant to Section 3.14 of the Credit Agreement, Schedule 3.14 of
the Credit Agreement is hereby supplemented and updated as set forth in Annex I.

 

2.08        For purposes of Section 9.01 of the Credit Agreement, the notice
details of ILFC and the Acceding Obligors are as set forth in Annex II.

 

2.09        This Amendment shall constitute a “Loan Document”.

 

Section 3.              Representations and Warranties.

 

3.01        The delivery of the notice of the Amendment Effective Date shall be
deemed a representation and warranty by each of ILFC and Financing Trust to the
Lender Parties that, on and as of the Amendment Effective Date no Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, shall have occurred and be continuing.

 

3.02        Each of Financing Trust, ILFC, each Acceding Obligor and the other
Borrower Parties party hereto on the date hereof and on and as of the Amendment
Effective Date represents and warrants to the Lender Parties that:

 

(i)            it is a Person duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization; and it has the power and authority to own its property and to
carry on its business as now being conducted and is duly qualified and, if
applicable, in good standing as a foreign corporation or other entity authorized
to do business in each jurisdiction where, because of the nature of its
activities or properties, such qualification is required, except where the
failure to be so qualified or in good standing could not reasonably be expected
to have a Material Adverse Effect;

 

(ii)           the execution and delivery by it of this Amendment and the
performance by it of its obligations under this Amendment and the Credit
Agreement, as amended hereby, and each other Loan Document (including by
assumption of obligations thereunder pursuant to this Amendment), and the
performance of its obligations thereunder and the consummation of the
transactions contemplated thereby (a) are within its organizational powers, i)
have been duly authorized by all necessary corporate action, ii) have received
all necessary approvals, authorizations, consents, registrations, notices,
exemptions and licenses (if any shall be required) from Governmental Authorities
and other Persons, except such approvals, authorizations, consents,
registrations, notices, exemptions or licenses non-receipt of which

 

3

--------------------------------------------------------------------------------


 

could not reasonably be expected to have a Material Adverse Effect and iii) do
not and will not contravene, constitute a default under or conflict with any
provision of (i) Law, (ii) any judgment, decree or order to which it is a party
or by which it is bound, (iii) its Operating Documents or Organizational
Documents or (iv) any provision of any agreement or instrument binding on it, or
any agreement or instrument of which it is aware affecting the properties of it,
except with respect to (d)(i), (ii) and (iv) above, for any such contravention
or conflict which could not reasonably be expected to have a Material Adverse
Effect;

 

(iii)          it has duly authorized, executed and delivered this Amendment;
and

 

(iv)          this Amendment, the Credit Agreement and the other Loan Documents,
as amended hereby, constitute its legal, valid and binding obligations,
enforceable against it in accordance with their respective terms, subject to
bankruptcy, insolvency, examinership, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles.

 

Section 4.              Conditions Precedent.  As provided in Section 2 above,
the amendments to the Credit Agreement contemplated hereby shall become
effective as of the date notified by ILFC to the Administrative Agent (the
“Amendment Effective Date”), provided that the following conditions precedent
are satisfied on or prior to the Amendment Effective Date:

 

(a)           The Administrative Agent shall have received an officers’
certificate of ILFC stating that (i) the transfer of ILFC’s assets and
properties substantially as an entirety to Financing Trust pursuant to the
Transfer Agreements and (ii) this Amendment complies with Section 5.17 of the
Credit Agreement and that all conditions precedent in the Credit Agreement
relating to such transfer have been complied with.

 

(b)           The Administrative Agent shall have received a written opinion of
Clifford Chance US LLP (addressed to the Administrative Agent and dated the
Amendment Effective Date) in the form attached hereto as Exhibit A hereto
stating that (i) the transfer of ILFC’s assets and properties substantially as
an entirety to Financing Trust pursuant to the Transfer Agreements and (ii) this
Amendment complies with Section 5.17 of the Credit Agreement and that all
conditions precedent in the Credit Agreement relating to such transfer have been
complied with.

 

(c)           The Administrative Agent shall have received a written opinion (in
each case addressed to the Administrative Agent and dated the Amendment
Effective Date) with respect to this Amendment from each of (i) Clifford Chance
US LLP with respect to New York law in the form attached hereto as Exhibit B
hereto, (ii) in-house counsel to ILFC with respect to California law and in
relation to ILFC and CA Subsidiary Holdco in the form attached hereto as
Exhibit C hereto, (iii) Morris, Nichols, Arsht & Tunnell LLP with respect to
Delaware law and in relation to Financing Trust and USHoldco in the form
attached hereto as Exhibit D hereto, (iv) Clifford Chance, Luxembourg with
respect to Luxembourg law and in relation to the Borrower and in the form
attached hereto as Exhibit E hereto, (vi) NautaDutilh with respect to Dutch law
and in relation to AerCap and AAS in the form attached hereto as Exhibit F
hereto and (vi)

 

4

--------------------------------------------------------------------------------


 

McCann Fitzgerald with respect to Irish law and in relation to Grandparent
Holdco, Parent Holdco, Irish Subsidiary Holdco, AIL and AICL in the form
attached hereto as Exhibit G hereto.

 

(d)           The representations and warranties of Financing Trust, ILFC, the
Acceding Obligors and the Borrower Parties party hereto pursuant to Section 3
hereof shall be true and correct in all material respects.

 

(e)           On the Amendment Effective Date, no Default or Event of Default
shall have occurred and be continuing.

 

Section 5.              Acknowledgement and Ratification.  Each of Financing
Trust, ILFC, the Acceding Obligors and the Borrower Parties party hereto hereby
acknowledges that it has reviewed the terms and provisions of this Amendment and
consents to the modifications effected pursuant to this Amendment.  Each of
Financing Trust, ILFC, the Acceding Obligors and the Borrower Parties party
hereto hereby ratifies and confirms its obligations under this Amendment and
each other Loan Document to which it is a party or under which it has
obligations (including by assumption of obligations thereunder pursuant to this
Amendment), and, in the case of Grandparent Holdco, Parent Holdco, the Borrower,
CA Subsidiary Holdco and Irish Subsidiary Holdco, confirms its grants to the
Collateral Agent of a continuing lien on and security interest in all of its
right, title and interest in and to all Collateral as and to the extent provided
under the Loan Documents as collateral security for the prompt payment and
performance in full when due of the Obligations.  Without limiting the
foregoing, the Borrower Parties, ILFC, the Financing Trust and the Acceding
Obligors hereby acknowledge and confirm that each transfer of Ownership of a
Pool Aircraft contemplated to be performed in connection with the transactions
contemplated under the Transfer Agreements shall be performed in compliance with
Section 2.10 of the Credit Agreement and the other provisions of the Loan
Documents, it being acknowledged and agreed that no transfer of legal title to
any Pool Aircraft is contemplated by the declarations of trust and that the
instrument to be delivered (in connection with the transfer of Ownership by way
of the declaration of trust) by each relevant Grantor for the purposes of
Section 2.10 of the Credit Agreement and Section 2.15 of the Security Agreement
shall be the Collateral Supplement.

 

Section 6.              Expenses.  Without limiting the Borrower’s obligations
under Section 9.03 of the Credit Agreement, the Borrower agrees to pay all
reasonable out-of-pocket costs and expenses incurred by the Administrative Agent
and the Collateral Agent in connection with the negotiation, execution and
delivery of this Amendment and the conditions precedent to the Amendment
Effective Date including, without limitation, the reasonable fees and expenses
of Milbank, Tweed, Hadley & McCloy LLP in connection therewith.

 

Section 7.              Miscellaneous.  Except as herein provided, the Credit
Agreement and the other Loan Documents shall remain unchanged and in full force
and effect.  This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Amendment by electronic transmission shall be effective
as delivery of a manually executed counterpart of this Amendment.  Sections 9.11
and 9.12 of the Credit Agreement are incorporated herein as if set out in full
herein but with each reference therein to

 

5

--------------------------------------------------------------------------------


 

the “parties” being construed as a reference to the parties to this Amendment,
each reference to “this Agreement” being construed as a reference to this
Amendment and the reference to “Section 9.01” being construed as a reference to
Section 9.01 of the Credit Agreement. This Amendment shall be governed by, and
construed in accordance with, the law of the State of New York.

 

[Remainder of page left intentionally blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first set forth above.

 

 

DELOS FINANCE S.À R.L.

 

Duly represented by:

 

 

 

 

 

 

 

/s/ Pamela S. Hendry

 

Name:

Pamela S. Hendry

 

Title:

Class A Manager

 

 

 

 

 

 

 

INTERNATIONAL LEASE FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Pamela S. Hendry

 

Name:

Pamela S. Hendry

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

AERCAP GLOBAL AVIATION TRUST

 

 

 

 

 

By:

/s/ Isobel Hanley

 

Name:

Isobel Hanley

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

AERCAP U.S. GLOBAL AVIATION LLC

 

 

 

 

 

By:

/s/ Isobel Hanley

 

Name:

Isobel Hanley

 

Title:

Authorised Signatory

 

 

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

by

Niall C. Sommerville

 

as attorney for

 

HYPERION AIRCRAFT LIMITED

 

 

 

 

 

 

/s/ Niall C. Sommerville

 

Attorney

 

 

 

 

 

in the presence of

 

 

 

 

/s/ Susan Gordon

 

Name:

Susan Gordon

 

Address:

IFSC, Dubin

 

Occupation:

Solicitor

 

First Amendment to Credit
Agreement (Hyperion)
Signature Pages

 

--------------------------------------------------------------------------------

 

 

SIGNED and DELIVERED as a DEED

 

by

Niall C. Sommerville

 

as attorney for

 

DELOS AIRCRAFT LIMITED

 

 

 

 

 

/s/ Niall C. Sommerville

 

Attorney

 

 

 

in the presence of

 

 

 

 

/s/ Susan Gordon

 

Name:

Susan Gordon

 

Address:

IFSC, Dubin

 

Occupation: Solicitor

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

by

Niall C. Sommerville

 

as attorney for

 

ARTEMIS (DELOS) LIMITED

 

 

 

 

 

/s/ Niall C. Sommerville

 

Attorney

 

 

 

in the presence of

 

 

 

 

/s/ Susan Gordon

 

Name:

Susan Gordon

 

Address:

IFSC, Dubin

 

Occupation: Solicitor

 

 

 

 

 

APOLLO AIRCRAFT INC.

 

 

 

 

 

By:

/s/ Pamela S. Hendry

 

Name:

Pamela S. Hendry

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

AERCAP HOLDINGS N.V.

 

 

 

 

 

By:

/s/ Kenneth Ng

 

Name:

Kenneth Ng

 

Title:

Attorney-in-Fact

 

First Amendment to Credit
Agreement (Hyperion)
Signature Pages

 

--------------------------------------------------------------------------------


 

 

AERCAP AVIATION SOLUTIONS B.V.

 

 

 

 

 

By:

/s/ Kenneth Ng

 

Name:

Kenneth Ng

 

Title:

Attorney-in-Fact

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

by

Isobel Hanley

 

as attorney for

 

AERCAP IRELAND LIMITED

 

 

 

 

 

/s/ Isobel Hanley

 

Attorney

 

 

 

in the presence of

 

 

 

 

/s/ Sharon Kelly

 

Name:

Sharon Kelly

 

Address:

Shannon, Co. Clare

 

Occupation: Treasury Manager

 

 

 

 

 

SIGNED and DELIVERED as a DEED

 

by

Isobel Hanley

 

as attorney for

 

AERCAP IRELAND CAPITAL LIMITED

 

 

 

 

 

/s/ Isobel Hanley

 

Attorney

 

 

 

in the presence of

 

 

 

 

/s/ Sharon Kelly

 

Name:

Sharon Kelly

 

Address:

Shannon, Co. Clare

 

Occupation: Treasury Manager

 

First Amendment to Credit
Agreement (Hyperion)
Signature Pages

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Kirk L. Tashjian

 

Name:

Kirk L. Tashjian

 

Title:

Vice President

 

 

 

 

 

COLLATERAL AGENT

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Kirk L. Tashjian

 

Name:

Kirk L. Tashjian

 

Title:

Vice President

 

First Amendment to Credit
Agreement (Hyperion)
Signature Pages

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

Schedule 3.14

 

Name of Transaction
Party

 

Chief Executive
Office

 

Jurisdiction
of
Incorporation

 

Entity Type

 

Employer or
Taxpayer
Identification
Number

DELOS FINANCE S.À R.L.

 

46A, Avenue
J.F. Kennedy, L-1855 Luxembourg

 

Luxembourg

 

Private limited liability company (société à responsabilité limitée)

 

In the process of being registered with the Luxembourg Register of Commerce and
Companies and having a share capital of EUR 12,500

HYPERION AIRCRAFT LIMITED

 

30 North Wall
Quay, Dublin 1, Ireland

 

Ireland

 

Private Limited Liability Company

 

538945

DELOS AIRCRAFT LIMITED

 

30 North Wall
Quay, Dublin 1, Ireland

 

Ireland

 

Private Limited Liability Company

 

538946

APOLLO AIRCRAFT INC.

 

10250
Constellation Blvd.,
Suite 3400 Los Angeles, CA 90067

 

California

 

Corporation

 

27-2098782

ARTEMIS (DELOS) LIMITED

 

30 North Wall
Quay, Dublin 1, Ireland

 

Ireland

 

Private Limited Liability Company

 

482230

INTERNATIONAL LEASE FINANCE CORPORATION

 

10250
Constellation Blvd.,
Suite 3400 Los Angeles, CA 90067

 

California

 

Corporation

 

22-3059110

AERCAP GLOBAL AVIATION TRUST

 

1100 North Market Street, DE 19890

 

Delaware

 

Statutory Trust

 

38-7108865

 

Annex 1 - 1

--------------------------------------------------------------------------------


 

AERCAP U.S. GLOBAL AVIATION LLC

 

1209 Orange Street, Wilmington, DE 19801

 

Delaware

 

Limited Liability Company

 

30-0810106

AERCAP HOLDINGS N.V.

 

Stationsplein 965, 1117 CE
Schiphol, The Netherlands

 

The Netherlands

 

Public Limited Liability Company (naamloze vennootschap)

 

816011163

AERCAP AVIATION SOLUTIONS B.V.

 

Stationsplein 965, 1117 CE
Schiphol, The Netherlands

 

The Netherlands

 

Private Limited Liability Company (besloten vennootschap met beperkte
aansprakelijkheid)

 

851559165

AERCAP IRELAND LIMITED

 

4450 Atlantic Avenue Shannon, Co. Clare
Ireland

 

Ireland

 

Private Limited Liability Company

 

51950

AERCAP IRELAND CAPITAL LIMITED

 

4450 Atlantic Avenue Shannon, Co. Clare
Ireland

 

Ireland

 

Private Limited Liability Company

 

535682

 

Annex 1 - 2

--------------------------------------------------------------------------------


 

ANNEX II
NOTICES

 

If to International Lease Finance Corporation:

 

International Lease Finance Corporation

10250 Constellation Blvd., Suite 3400

Los Angeles, CA 90067

Attention: Treasurer with a copy to the General Counsel

Telecopy No. (310) 788-1990

Electronic mail: legalnotices@ilfc.com

 

If to AerCap Global Aviation Trust

4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland

Phone: +353 61 723600

Facsimile: +353 61 723850

Electronic mail: contractualnotices@aercap.com

 

If to AerCap U.S. Global Aviation LLC

4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland

Phone: +353 61 723600

Facsimile: +353 61 723850

Electronic mail: contractualnotices@aercap.com

 

If to AerCap Holdings N.V.

Stationsplein 965, 1117 CE Schiphol, The Netherlands

Phone: +31 20 655 9655

Facsimile: +31 20 6599100

Electronic mail: contractualnotices@aercap.com

 

If to AerCap Aviation Solutions B.V.

Stationsplein 965, 1117 CE Schiphol, The Netherlands

Phone: +31 20 655 9655

Facsimile: +31 20 6599100

Electronic mail: contractualnotices@aercap.com

 

If to AerCap Ireland Limited

4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland

Phone: +353 61 723600

Facsimile: +353 61 723850

Electronic mail: contractualnotices@aercap.com

 

If to AerCap Ireland Capital Limited

4450 Atlantic Avenue, Westpark, Shannon, Co. Clare, Ireland

Phone: +353 61 723600

Facsimile: +353 61 723850

Electronic mail: contractualnotices@aercap.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF OPINION OF CLIFFORD CHANCE US LLP PURSUANT TO SECTION 4(b)

 

--------------------------------------------------------------------------------

 

[        ], 2014

 

To the Addressees Listed on Schedule 1

 

Ladies and Gentlemen:

 

We have acted as New York counsel to International Lease Finance Corporation, a
California corporation (“ILFC”), AerCap Global Aviation Trust, a Delaware
statutory trust (“Financing Trust”) and the Acceding Obligors as defined below
in connection with the First Amendment to Term Loan Credit Agreement (the
“Amendment”) dated as of the date hereof among Delos Finance S.à r.l. as
Borrower (“Borrower”), ILFC, Hyperion Aircraft Limited (“Grandparent Holdco”),
Delos Aircraft Limited (“Parent Holdco”), Apollo Aircraft Inc. (“CA Subsidiary
Holdco”), Artemis (Delos) Limited (“Irish Subsidiary Holdco”), Financing Trust,
AerCap U.S. Global Aviation LLC, a Delaware limited liability company
(“USHoldco”), AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands (“AerCap”), AerCap Aviation
Solutions B.V., a private company with limited liability incorporated organized
under the laws of The Netherlands (“AAS”), AerCap Ireland Limited, a private
limited liability company incorporated under the laws of Ireland (“AIL”) and
AerCap Ireland Capital Limited, a private limited liability company incorporated
under the laws of Ireland (“AICL” and together with USHoldco, AerCap, AAS and
AIL, the “Acceding Obligors”), and Deutsche Bank AG, New York Branch, as
Administrative Agent and as Collateral Agent (the “Agent”).

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement as defined in the Amendment and as
amended by the Amendment (the “Credit Agreement”). This opinion is delivered
pursuant to Section 4(b) of the Amendment.

 

In rendering the opinions expressed below, we have examined executed copies of
the following documents:

 

(a)                           Credit Agreement;

 

(b)                           Amendment;

 

(c)                            Completion Date Transfer Agreement, dated as of
[the date hereof][—] by and among ILFC, Financing Trust and other parties
signatory thereto (the “Completion Date Agreement”); and

 

(d)                           Reallocation Agreement, dated as of [the date
hereof][—] by and among USHoldco, the parent of ILFC, Financing Trust and other
parties signatory thereto (the “Reallocation Agreement”), pursuant to which
certain of ILFC’s assets will be transferred to Financing Trust (the
“Transfer”).

 

--------------------------------------------------------------------------------


 

Each of ILFC, Grandparent Holdco, Parent Holdco, Borrower, CA Subsidiary
Holdco, Irish Subsidiary Holdco, Financing Trust and each Acceding Obligor is
referred to herein as an “Obligor”. Each of the Credit Agreement, the Amendment,
the Completion Date Agreement and the Reallocation Agreement is referred to
herein as a “Transaction Document”.

 

We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors, including the Officer’s Certificate of ILFC provided for in
Section 5.17(a)(iii) of the Credit Agreement and in Section 4(a) of the
Amendment, which we have assumed has been received by you, and other persons as
we have deemed necessary as a basis for the opinions expressed below. As to
factual matters relevant to our opinions expressed below, we have, without
independent investigation, relied upon the foregoing and the representations and
warranties made in or pursuant to the Transaction Documents. We have not
reviewed the dockets or other records of any court, arbitrator or governmental
or regulatory body or agency or conducted any other investigation or inquiry or
otherwise established or verified any factual matter.

 

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

 

We have assumed, without investigation: (i) the due organization, valid
existence and, to the extent applicable, good standing of each party to the
Transaction Documents; (ii) that each party to the Transaction Documents has
requisite power and authority to execute, deliver and perform its obligations
under the Transaction Documents to which it is a party; (iii) that each
Transaction Document has been duly authorized, executed and delivered by each
party thereto; (iv) that each Transaction Document constitutes a valid, binding
and enforceable obligation of each party thereto; (v) that the execution,
delivery and performance by each party of the Transaction Documents to which it
is a party do not contravene such party’s constitutional documents, violate any
law, rule or regulation applicable to such party or result in any conflict with
or breach of any agreement or instrument to which such party is a party or by
which such party is bound; (vi) that each party to the Transaction Documents has
obtained or made all consents, approvals, authorizations, filings,
registrations, qualifications or recordations with each Governmental Authority
required in connection with the execution, delivery and performance of the
Transaction Documents; (vii) all applicable filings, registrations, recordations
or other actions necessary to perfect as to ownership or security interest,
including under the Cape Town Convention have been or will be made; (viii) that
(a) you are receiving concurrently herewith notice from ILFC under the Amendment
that the AerCap Acquisition Amendment Effective Date thereunder is occurring
concurrently with the delivery of this opinion, (b) you have received the
opinions referenced in Section 4(c) of the Amendment, (c) as of the date hereof
the representations and warranties of the Obligors under Section 3 of the
Amendment are true and correct in all material respects and (d) as of the date
hereof no Default or Event of Default under the Credit Agreement (before and
after giving effect to the Amendment) has occurred and is continuing, and
(ix) the accuracy and completeness as of the date hereof of the foregoing and
the other certificates and other information and statements delivered or made to
us by representatives and officers of each Obligor.

 

2

--------------------------------------------------------------------------------


 

We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the purpose of identifying laws or regulations
to which the Obligors or any other person or entity is subject. We note that our
representation of the Obligors is limited to this and similar transactions and
that we are not generally familiar with their respective affairs or operations.

 

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

1.                                      The Transfer and the Amendment comply
with the provisions of Section 5.17 (a)(i)(A), (a)(ii) and (a)(iii) of the
Credit Agreement.

 

2.                                      Upon execution and delivery of this
opinion, all conditions precedent specified in Section 5.17 of the Credit
Agreement relating to the Transfer have been complied with.

 

The opinions expressed herein are limited to the laws of the State of New York.

 

The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

 

This opinion is rendered solely for your benefit (and the benefit of your
successors and permitted assigns) in connection with the Amendment and may not
be relied upon for any other purpose, or relied upon by any other person or
entity without our prior written consent in each instance, except that this
opinion may be relied upon by an assignee or transferee of a Lender pursuant to
an assignment or transfer that is made in accordance with the Credit Agreement.

 

Very truly yours,

 

 

 

 

 

Clifford Chance US LLP

 

 

3

--------------------------------------------------------------------------------


 

Schedule 1

 

Deutsche Bank AG, New York Branch, as administrative agent, collateral agent and
lender

 

Deutsche Bank Securities Inc., as joint lead arranger

 

Goldman Sachs Bank USA, as joint lead arranger

 

Each Lender that is a party to the Credit Agreement

 

International Lease Finance Corporation

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF OPINION OF CLIFFORD CHANCE US LLP PURSUANT TO SECTION 4(c)

 

--------------------------------------------------------------------------------

 

[      ], 2014

 

To the Addressees Listed on Schedule 1

 

Ladies and Gentlemen:

 

We have acted as New York counsel to International Lease Finance Corporation, a
California corporation (“ILFC”), AerCap Global Aviation Trust, a Delaware
statutory trust (“Financing Trust”) and the Acceding Obligors as defined below
in connection with the First Amendment to Term Loan Credit Agreement (the
“Amendment”) dated as of the date hereof among Delos Finance S.à r.l. as
Borrower (“Borrower”), ILFC, Hyperion Aircraft Limited (“Grandparent Holdco”),
Delos Aircraft Limited (“Parent Holdco”), Apollo Aircraft Inc. (“CA Subsidiary
Holdco”), Artemis (Delos) Limited (“Irish Subsidiary Holdco”), Financing Trust,
AerCap U.S. Global Aviation LLC, a Delaware limited liability company
(“USHoldco”), AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands (“AerCap”), AerCap Aviation
Solutions B.V., a private company with limited liability incorporated organized
under the laws of The Netherlands (“AAS”), AerCap Ireland Limited, a private
limited liability company incorporated under the laws of Ireland (“AIL”) and
AerCap Ireland Capital Limited, a private limited liability company incorporated
under the laws of Ireland (“AICL” and together with USHoldco, AerCap, AAS and
AIL, the “Acceding Obligors”), and Deutsche Bank AG New York Branch, as
Administrative Agent and as Collateral Agent (the “Agent”).

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given such terms in the Credit Agreement as defined in the Amendment and as
amended by the Amendment (the “Credit Agreement”). This opinion is delivered
pursuant to Section 4(c) of the Amendment.

 

In rendering the opinions expressed below, we have examined executed copies of
the following documents:

 

(a)                           Credit Agreement;

 

(b)                           Amendment;

 

(c)                            Intercreditor Agreement (as supplemented by the
Intercreditor Supplement referred to below (the “Intercreditor Agreement”)); and

 

(d)                           Intercompany Lender Supplement to the
Intercreditor Agreement (the “Intercreditor Supplement”) dated as of the date
hereof among Grandparent Holdco, Parent Holdco, Borrower, ILFC, CA Subsidiary
Holdco, Irish Subsidiary Holdco, Financing Trust, the Acceding Obligors and the
Agent.

 

Each of ILFC, Grandparent Holdco, Parent Holdco, Borrower, CA Subsidiary
Holdco, Irish Subsidiary Holdco, Financing Trust and each Acceding Obligor is
referred to herein as an

 

1

--------------------------------------------------------------------------------


 

“Obligor”. Each of the Credit Agreement, the Amendment, the Intercreditor
Agreement and the Intercreditor Supplement is referred to herein as a
“Transaction Document”. Each of the Amendment and the Intercreditor Supplement
is referred to herein as an “Execution Document”.

 

We have also examined and relied upon such records and statements and
certificates of public officials and representatives and officers of the
Obligors and other persons as we have deemed necessary as a basis for the
opinions expressed below. As to factual matters relevant to our opinions
expressed below, we have, without independent investigation, relied upon the
foregoing and the representations and warranties made in or pursuant to the
Transaction Documents. We have not reviewed the dockets or other records of any
court, arbitrator or governmental or regulatory body or agency or conducted any
other investigation or inquiry or otherwise established or verified any factual
matter.

 

In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the originals of all documents
submitted to us as certified or photostatic copies.

 

Except as expressly opined on by us below, we have assumed, without
investigation: (i) the due organization, valid existence and, to the extent
applicable, good standing of each party to the Transaction Documents; (ii) that
each party to the Transaction Documents has requisite power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party; (iii) that each Transaction Document has been duly
authorized, executed and delivered by each party thereto; (iv) that each
Transaction Document constitutes a valid, binding and enforceable obligation of
each party thereto; (v) that the execution, delivery and performance by each
party of the Transaction Documents to which it is a party do not contravene such
party’s constitutional documents, violate any law, rule or regulation applicable
to such party or result in any conflict with or breach of any agreement or
instrument to which such party is a party or by which such party is bound;
(vi) that each party to the Transaction Documents has obtained or made all
consents, approvals, authorizations, filings, registrations, qualifications or
recordations with each Governmental Authority required in connection with the
execution, delivery and performance of the Transaction Documents; (vii) all
applicable filings, registrations, recordations or other actions necessary to
perfect as to ownership or security interest (except as set forth herein)
including under the Cape Town Convention have been or will be made; and
(viii) the accuracy and completeness as of the date hereof of the certificates
and other information and statements delivered or made to us by representatives
and officers of ILFC, Financing Trust and each Acceding Obligor.

 

We have made no investigation or review of any matters relating to the Obligors
or any other person or entity other than as expressly described herein. Further,
we have made no special investigation of the business operations of the Obligors
or any other person or entity for the purpose of identifying laws or regulations
to which the Obligors or any other person or entity is subject. With reference
particularly to our opinion in paragraph 3 below, we note that our
representation of the Obligors is limited to this and similar transactions and
that we are not generally familiar with their respective affairs or operations.

 

Based upon the foregoing and subject to the qualifications and limitations set
forth below, we are of the opinion that:

 

2

--------------------------------------------------------------------------------


 

1.                                      Each Transaction Document is a valid and
binding obligation of each Obligor party thereto, enforceable against such
Obligor in accordance with its terms.

 

2.                                      The execution and delivery by each
Obligor of the Execution Documents to which it is a party does not, and the
performance by each Obligor of its obligations under each Transaction Document
to which it is a party will not, cause such Obligor to violate any Generally
Applicable Law (defined below).

 

3.                                      No consent, approval or authorization
of, and no filing, registration, qualification or recordation with, United
States federal or State of New York governmental authorities pursuant to any
Generally Applicable Law is required in connection with the execution and
delivery by any Obligor of the Execution Documents to which it is a party or the
consummation by any Obligor of the transactions contemplated by the Transaction
Documents to which it is a party, other than (a) those that are specified in the
Transaction Documents, (b) filings necessary to create, record, perfect or
maintain security interests, (c) those that have been duly obtained, taken or
made and (d) in the case of Collateral constituting securities, as may be
required in connection with any disposition of such Collateral.

 

As used herein, “Generally Applicable Law” means any law otherwise included
within the scope of this opinion that a New York lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
currently applicable to the Obligors, the Transaction Documents or the
transactions contemplated thereby, including the grants of the security
interests, excluding securities laws and any law that is applicable to the
Obligors, the Transaction Documents or the transactions contemplated thereby,
including the grants of the security interests, solely because of the specific
assets or business of any party to any of the Transaction Documents or any of
its affiliates. In particular, but without limitation, we express no opinion
upon the application or effect of (i) any customs, international trade or other
laws relating to the possession, import, export, use, operation, maintenance,
repair or replacement of or the nature of any equipment, or any interest
therein; (ii) federal or state antitrust and unfair competition, environmental,
intellectual property, pension and employee benefit, or securities (including
“blue sky”) laws; (iii) federal or state laws relating to aviation, banking,
communications, customs, insurance, international trade, public utilities or
taxation; (iv) federal and state laws and policies relating to (A) national and
local emergencies and (B) deference to acts of sovereign states, including court
orders; (v) federal or state criminal and civil forfeiture laws; (vi) other
federal and state statutes of general application to the extent they provide for
criminal prosecution (e.g., mail fraud and wire fraud statutes); and (vii) the
laws of any counties, cities, towns, municipalities and special political
subdivisions or agencies thereof; and in the case of each of the foregoing, all
rules and regulations promulgated thereunder or administrative or judicial
decisions with respect thereto.

 

Our opinions set forth above are subject to the following qualifications and
limitations:

 

(a)                                 Our opinion set forth in paragraph 1 above
is subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at

 

3

--------------------------------------------------------------------------------


 

law, and including, without limitation, principles relating to materiality, good
faith and fair dealing, reasonableness, unconscionability and availability of
equitable remedies).

 

(b)                                 We express no opinion on the effect of the
Cape Town Convention or the Convention on the International Recognition of
Rights in Aircraft signed at Geneva on June 19, 1948.

 

(c)                                  We express no opinion as to any provision
of a Transaction Document that provides the terms thereof may not be waived or
modified except in writing, which may be limited under certain circumstances.

 

(d)                                 We express no opinion as to any provision in
a Transaction Document asserting that the partial invalidity of one or more
provisions thereof shall not invalidate the remaining provisions thereof.

 

(e)                                  We express no opinion with respect to any
indemnification or reimbursement obligation or limitation on liability contained
in a Transaction Document, insofar as such provision provides exculpation or
exemption from, or requires indemnification or reimbursement of a party for, its
own action or inaction, where such action or inaction involves such party’s
gross negligence, recklessness or wilful or unlawful misconduct or to the extent
any such provision is contrary to public policy.

 

(f)                                   United States federal court jurisdiction
is limited by Section 28 U.S.C. § 1332 where diversity of citizenship is lacking
and, even where diversity exists, federal courts retain the power to transfer an
action from one federal court to another under 28 U.S.C. § 1404(a) or to dismiss
by reason of the doctrine of forum non conveniens.

 

(g)                                  We express no opinion as to title to any
property or whether a United States federal court or state court outside of the
State of New York would give effect to the choice of New York law provided for
in a Transaction Document. Our opinion as to the legality, validity, binding
effect and enforceability of the governing law provisions of each Transaction
Document is based solely on Section 5-1401 of the New York General Obligations
Law. Our opinion as to the legality, validity, binding effect and enforceability
of the provisions of each Transaction Document in respect of the submission to
the jurisdiction of the courts of the State of New York is based solely on
Section 5-1402 of the New York General Obligations Law.

 

(h)                                 We express no opinion as to the creation,
perfection or priority of any lien, pledge or security interest.

 

(i)                                     We express no opinion as to indemnities
against loss in converting from amounts denominated or paid in one currency into
a second currency. We note that, generally, all judgments and decrees rendered
by a federal or state court sitting in the State of New York are denominated in
U.S. Dollars; under the laws of the State of New York, however, where a cause of
action is based on an obligation denominated in another currency, any judgments
or decrees must be rendered or entered in such currency and be converted into
U.S. Dollars at the rate of exchange prevailing on the date of entry of the
judgment or decree.

 

4

--------------------------------------------------------------------------------


 

(j)                                    We express no opinion as to any provision
of a Transaction Document that purports to (i) grant rights of set-off to any
person not a party thereto or (ii) permit set-off to be made without notice.

 

(k)                                 We express no opinion as to any provision of
any Transaction Documents that purports to waive or exclude the rights of any
person to commence any bankruptcy, reorganization, insolvency or similar
proceeding or purports to waive notice of acceleration.

 

(l)                                     We express no opinion as to the effect
of (i) the compliance or non-compliance of any Obligor, the Agent or any other
person or entity with any state or federal laws or regulations applicable to
such party because of its legal or regulatory status or the nature of its
business or (ii) the failure of any person or entity to be duly authorized to
conduct business in any jurisdiction.

 

(m)                             We also express no opinion as to the
applicability to, or effect on, the obligations of any Obligor under any
Transaction Document of Section 547 or 548 of the United States Bankruptcy Code,
11 U.S.C. Sections 101 et seq. (as amended from time to time, the “Bankruptcy
Code”) or Article 10 of the New York Debtor and Creditor Law or any other New
York or Federal law relating to preferences or fraudulent transfers and
obligations.

 

(n)                                 We express no opinion at to any provision of
any Transaction Document that provides for waiver of trial by jury or of other
rights or defenses that under applicable law (including judicial decisions) or
public policy cannot be waived.

 

(o)                                 We express no opinion as to compliance by
any Obligor with the Commodity Exchange Act of 1936, as amended, or the rules or
regulations promulgated thereunder.

 

The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of New York.

 

The opinions set forth herein are rendered as of the date hereof and we disclaim
any undertaking to update this letter or otherwise advise you as to any changes
of law or fact that may hereafter be brought to our attention.

 

This opinion is rendered solely for your benefit (and the benefit of your
successors and permitted assigns) in connection with the Amendment and may not
be relied upon for any other purpose, or relied upon by any other person or
entity without our prior written consent in each instance, except that this
opinion may be relied upon by an assignee or transferee of a Lender pursuant to
an assignment or transfer that is made in accordance with the Credit Agreement.

 

Very truly yours,

 

 

 

 

 

Clifford Chance US LLP

 

 

5

--------------------------------------------------------------------------------


 

Schedule 1

 

Deutsche Bank AG New York Branch, as administrative agent, collateral agent and
lender

 

Deutsche Bank Securities Inc., as joint lead arranger

 

Goldman Sachs Bank USA, as joint lead arranger

 

Each Lender that is a party to the Credit Agreement

 

International Lease Finance Corporation

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C
FORM OF OPINION OF IN-HOUSE COUNSEL TO THE ORIGINAL OBLIGORS

 

--------------------------------------------------------------------------------


 

 

[•], 2014

 

To the addressees listed on Schedule I attached hereto

 

Ladies and Gentlemen:

 

This opinion is being delivered to you by the undersigned as Corporate Counsel
of International Lease Finance Corporation, a California corporation (“ILFC”),
in connection with that certain First Amendment to Term Loan Credit Agreement,
dated as of the date hereof (the “Amendment”), among Delos Finance S.à r.l., a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of Luxembourg, ILFC, Hyperion Aircraft Limited, a
private limited liability company incorporated under the laws of Ireland, Delos
Aircraft Limited, a private limited liability company incorporated under the
laws of Ireland, Apollo Aircraft Inc., a California corporation (“CA Subsidiary
Holdco”), Artemis (Delos) Limited, a private limited liability company
incorporated under the laws of Ireland, AerCap Global Aviation Trust, a Delaware
statutory trust, AerCap U.S. Global Aviation LLC, a Delaware limited liability
company, AerCap Holdings N.V., a public company with limited liability
incorporated under the laws of The Netherlands, AerCap Aviation Solutions B.V.,
a private company with limited liability incorporated organized under the laws
of The Netherlands, AerCap Ireland Limited, a private limited liability company
incorporated under the laws of Ireland and AerCap Ireland Capital Limited, a
private limited liability company incorporated under the laws of Ireland,
Deutsche Bank AG New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) and Deutsche Bank AG New York Branch, as collateral
agent (in such capacity, the “Collateral Agent”).

 

This opinion is being furnished pursuant to Sections 4(c)(ii) of the Amendment.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the “Credit Agreement” (as defined in, and as
amended by, the Amendment (the “Credit Agreement”)).

 

In rendering the opinions set forth herein, I, or one or more attorneys under my
supervision, have examined and relied on originals or copies of the following:

 

(a)                                 the Credit Agreement;

 

(b)                                 the Amendment;

 

(c)                                  the Articles of Incorporation of each CA
Obligor, as certified by the Secretary of such CA Obligor as hereafter defined;

 

(d)                                 the Bylaws of each CA Obligor, as certified
by the Secretary of such CA Obligor;

 

(e)                                  the resolutions of the Board of Directors
of each CA Obligor adopted by unanimous written consent; and

 

1

--------------------------------------------------------------------------------


 

(f)                                   certificates, from the Secretary of State
of the State of California and the Franchise Tax Board of the State of
California, as to each CA Obligor’s existence and good standing in the State of
California.

 

Each of ILFC and the CA Subsidiary Holdco is referred to herein, individually,
as a “CA Obligor”, and collectively, as the “CA Obligors.”

 

I, or one or more attorneys under my supervision, have also examined originals
or copies, certified or otherwise identified to my satisfaction, of such records
of the CA Obligors and such agreements, certificates and receipts of public
officials, certificates of officers or other representatives of the CA Obligors
and others, and such other documents as I have deemed necessary or appropriate
as a basis for the opinions set forth below.

 

In my examination, or the examination by one or more attorneys under my
supervision, we have assumed, with your permission, without independent
investigation or inquiry, (a) the legal capacity of all natural persons, (b) the
genuineness of all signatures, (c) the authenticity and completeness of all
documents submitted to me as originals, (d) the conformity to original documents
of all documents submitted to me as facsimile, electronic, certified or
photostatic copies, (e) the authenticity of the originals of such copies,
(f) that each party to the Amendment (other than any CA Obligor) (i) is duly
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation, (ii) has full power and authority and legal
right to carry on its business and to enter into the Amendment and to perform
its obligations thereunder, (iii) has duly and validly authorized the execution,
delivery and performance of the Amendment by all necessary action, and (iv) has
duly and validly executed and delivered the Amendment, and (g) that the
Amendment constitutes the legal, valid and binding obligation of each party
thereto, enforceable against such party in accordance with its respective terms.
As to any facts material to the opinions expressed herein that I, or one or more
attorneys under my supervision, did not independently establish or verify, I
have relied upon statements and representations of other officers and other
representatives of the CA Obligors and others and of public officials.

 

The opinions set forth below are subject to the following further
qualifications, further assumptions and limitations:

 

(a)                                 the opinion set forth in paragraph 1 below
with respect to the due incorporation, valid existence and good standing status
of each CA Obligor under the laws of the State of California is based solely
upon the certificates issued by the Secretary of State of the State of
California and the Franchise Tax Board of the State of California;

 

(b)                                 for purposes of the opinions set forth
below, (i) “Applicable Laws” means those laws, rules and regulations of the
State of California and those federal laws, rules and regulations of the United
States of America, in each case that, in my experience, are normally or
customarily applicable to transactions of the type contemplated by the
Amendment, but without having made any special investigation as to the
applicability of any specific law, rule or regulation; (ii) “Governmental
Approval” means any consent, approval, license, authorization or validation of,
or filing, recording or registration with, any Governmental Authority pursuant
to Applicable Laws where the failure to obtain such consent, approval, license,
authorization or

 

2

--------------------------------------------------------------------------------


 

validation or to make such filing, recording or registration will result in a
Material Adverse Effect, and other than any consent, approval, license,
authorization, validation, filing, qualification, recordation or registration
that may have become applicable as a result of the involvement of any party
(other than any of the CA Obligors) in the transactions contemplated by the
Amendment or because of such parties’ legal or regulatory status or because of
any other facts specifically pertaining to such parties or required to be
obtained after the date hereof; and (iii) “Governmental Authority” means any
court, regulatory body, administrative agency or governmental body of the State
of California or the United States of America having jurisdiction over any CA
Obligor under Applicable Laws;

 

(c)                                  I do not express any opinion as to the
validity, binding effect or enforceability of the Amendment;

 

(d)                                 I express no opinion as to: (1) United
States federal or state securities, insurance or banking laws or regulations;
(2) United States federal or state antitrust or unfair competition laws or
regulations; (3) United States federal or state environmental laws or
regulations; (4) United States federal or state tax laws or regulations;
(5) United States federal or state public utility laws or regulations;
(6) pension or employee benefit laws or regulations; (7) United States federal
patent, copyright or trademark, state trademark, or other United States federal
or state intellectual property laws or regulations; (8) United States federal or
state health and safety laws or regulations; (9) United States federal or state
labor laws or regulations; (10) United States federal or state laws, regulations
or policies relating to national or local emergencies; (11) statutes,
ordinances, administrative decisions, rules or regulations of counties, towns,
municipalities or special political subdivisions (whether created or enabled
through legislative action at the United States federal, state or regional
level); (12) United States federal or state laws, rules or regulations relating
to zoning, land use, building or construction; (13) United States federal or
state usury laws (other than California usury laws); (14) pension or employee
benefits laws or regulations, including the Employee Retirement Income Security
Act of 1974, as amended; (15) The USA Patriot Act (Title III of Public L.
107-56) or other anti-money laundering laws or regulations; (16) the Foreign
Corrupt Practices Act; (17) (a) the Trading with the Enemy Act of 1917, 50
U.S.C.A. app. §1 et seq., of the United States, (b) the International Emergency
Economic Powers Act, 50 U.S.C.A. §1701 et seq., of the United States, or (c) all
United States Executive Orders (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism), rules, regulations (including those
from the Office of Foreign Assets Control of the U.S. Department of the
Treasury), and other official acts promulgated under any of the foregoing; (18)
aviation laws (including without limitation Title 49 of the U.S. Code, the Cape
Town Convention, or any other laws, rules or regulations of the United States of
America or promulgated under the Cape Town Convention relating to the sale,
acquisition, ownership, registration, leasing, financing, mortgaging, use or
operation of any aircraft, aircraft engines or any part thereof), or other laws,
rules or regulations applicable to the particular nature of the equipment
subject to the Amendment; (19) as to compliance by the CA Obligors with the
Commodity Exchange Act of 1936, as amended, or the rules or regulations
promulgated thereunder or (20) judicial decisions to the extent that they deal
with any of the foregoing;

 

(e)                                  I do not express any opinion as to the
effect on the opinions expressed herein of (i) the compliance or noncompliance
of any party to the Amendment (other than the

 

3

--------------------------------------------------------------------------------

 

CA Obligors to the extent necessary to render the opinions set forth herein)
with any state, federal or other laws or regulations applicable to it or them or
(ii) the legal or regulatory status or the nature of the business of any party
(other than with respect to the CA Obligors to the extent necessary to render
the opinions set forth herein); and

 

(f)                                   My opinions set forth below are subject to
the effects of: (i) bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, reorganization, moratorium and other similar laws affecting or
relating to creditors’ rights or remedies generally, (ii) general equitable
principles, including concepts of materiality, reasonableness and good faith and
other similar doctrines affecting the enforceability of agreements generally
(whether considered in a proceeding in equity or at law), (iii) public policy,
(iv) possible judicial action giving effect to foreign laws or foreign
governmental or judicial actions affecting or relating to the rights or remedies
of creditors, and (v) an implied covenant of good faith, reasonableness and fair
dealing.

 

I am admitted to the bar of the State of California, and I do not express any
opinion as to any laws other than the laws of the State of California and the
federal laws of the United States of America to the extent referred to
specifically herein. Insofar as the opinions expressed herein relate to matters
governed by laws other than those set forth in the preceding sentence, I have
assumed, without having made any independent investigation, that such laws do
not affect any of the opinions set forth herein. The opinions expressed herein
are based on laws in effect on the date hereof, which laws are subject to change
with possible retroactive effect.

 

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, I am of the opinion that:

 

1.                                      Each CA Obligor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of California.

 

2.                                      Each CA Obligor has the requisite
corporate power and authority to execute and deliver the Amendment and perform
its obligations under the Amendment. The execution and delivery by each CA
Obligor of the Amendment and the performance by each CA Obligor of the Amendment
has been duly authorized by all necessary corporate action on the part of the CA
Obligor.

 

3.                                      The Amendment has been duly executed and
delivered by each CA Obligor.

 

4.                                      The execution and delivery of the
Amendment by each CA Obligor does not, and the performance by each CA Obligor of
its obligations under the Amendment will not (a) violate such CA Obligor’s
Articles of Incorporation or Bylaws, (b) contravene any provision of any
Applicable Law or (c) result in or cause the creation of any security interest
or lien upon any of the property of such CA Obligor other than pursuant to the
Security Documents.

 

5.                                      No Governmental Approval is required on
the part of any CA Obligor, for the authorization, execution, and delivery of or
performance of its obligation under the Amendment, except for such Governmental
Approvals (i) which have been obtained or taken and are in full force and
effect, (ii) which will be obtained or made in the ordinary course of business
or (iii) which are specified in Amendment.

 

4

--------------------------------------------------------------------------------


 

The opinions set forth herein are solely for the benefit of the addressees (and
their successors and permitted assigns) identified at the beginning of this
opinion letter (the “Addressees”) in connection with the execution and delivery
of the Amendment by each CA Obligor, and may not be relied upon in any manner or
for any purpose by, nor may copies of this opinion letter be delivered or
distributed to, any other person or entity without my prior written consent. The
opinions set forth herein are limited to the matters stated herein and expressly
set forth in this opinion letter, and no opinion is to be implied or may be
inferred beyond the matters expressly stated herein. This opinion letter is
being provided to the Addressees as of the date hereof, and the CA Obligors and
I do not assume any obligation to update this opinion letter for events
occurring after the date of this opinion letter or to provide the Addressees
with any additional information that may come to our attention after the date
hereof. Each Addressee’s recourse, if any, on account of any opinion herein
proving inaccurate, shall be against the CA Obligors. I am rendering these
opinions and this opinion letter in my capacity as Corporate Counsel of ILFC and
not individually.

 

 

Very truly yours,

 

 

 

[        ]

 

Corporate Counsel

 

5

--------------------------------------------------------------------------------


 

Schedule I

 

Deutsche Bank AG New York Branch, as Administrative Agent, on behalf of the
Lenders

60 Wall Street

New York, NY 10005

 

Deutsche Bank AG New York Branch, as Collateral Agent, on behalf of the Lenders

60 Wall Street

New York, NY 10005

 

Deutsche Bank Securities Inc., as Joint Lead Arranger

60 Wall Street

New York, NY 10005

 

Goldman Sachs Bank USA, as Joint Lead Arranger

200 West Street

New York, NY 10282

 

The Lenders party to the Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT D
FORM OF OPINION OF MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

--------------------------------------------------------------------------------


 

[Letterhead of Morris, Nichols, Arsht & Tunnell LLP]

 

[·], 2014

 

TO:                           Each of the Addressees Identified
                                                on Annex A Hereto

 

Re:                             AerCap Global Aviation Trust
AerCap U.S. Global Aviation LLC

 

Ladies and Gentlemen:

 

We have acted as special Delaware counsel to AerCap Global Aviation Trust, a
Delaware statutory trust (the “Trust”), and AerCap U.S. Global Aviation LLC, a
Delaware limited liability company (the “Company”), in connection with certain
matters of Delaware law set forth below relating to the First Amendment (as
defined below). Capitalized terms used herein and not otherwise herein defined
are used as defined in the below-referenced Credit Agreement.

 

In rendering this opinion, we have examined and relied upon copies of the
following documents in the forms provided to us: the Term Loan Credit Agreement
(the “Credit Agreement”), dated as of March , 2014, among Delos Finance S.à
r.l., a private limited liability company (société à responsabilité limitée)
incorporated under the laws of Luxembourg (the “Borrower”), International Lease
Finance Corporation, a California corporation (“ILFC”), Hyperion Aircraft
Limited, a private limited liability company incorporated under the laws of
Ireland (“Grandparent Holdco”), Delos Aircraft Limited, a private limited
liability company incorporated under the laws of Ireland (“Parent Holdco”),
Apollo Aircraft Inc., a California corporation (“CA Subsidiary Holdco”), Artemis
(Delos) Limited, a private limited liability company incorporated under the laws
of Ireland (“Irish Subsidiary Holdco”), the lenders party thereto and Deutsche
Bank AG New York Branch, as Collateral Agent (as defined in the Credit
Agreement) and Administrative Agent (as defined in the Credit Agreement); the
First Amendment to the Credit Agreement (the “First Amendment”) dated as of [·],
2014 between the Borrower, ILFC, Grandparent Holdco, Parent Holdco, CA
Subsidiary Holdco, Irish Subsidiary Holdco, the Trust, the Company, AerCap
Holdings N.V., a public company with limited liability incorporated under the
laws of The Netherlands, AerCap Aviation Solutions B.V., a private

 

--------------------------------------------------------------------------------


 

company with limited liability incorporated under the laws of The Netherlands,
AerCap Ireland Limited, a private limited liability company incorporated under
the laws of Ireland, AerCap Ireland Capital Limited, a private limited liability
company incorporated under the laws of Ireland, and Deutsche Bank AG New York
Branch, as Collateral Agent and Administrative Agent; [the Intercreditor
Agreement dated as of [·], 2014 (the “Intercreditor Agreement”) among ILFC,
Grandparent Holdco, Parent Holdco the Borrower, Irish Subsidiary Holdco, CA
Subsidiary Holdco, the Collateral Agent and each Junior Lien Representative];
[the Security Agreement dated as of [·], 2014 (the “Security Agreement,” and
together with the Credit Agreement, the First Amendment and the Intercreditor
Agreement, the “Opinion Documents”) among the Borrower Parties in favor of the
Collateral Agent;] the Trust Agreement of the Trust dated as of February 5, 2014
(the “Trust Agreement”); the Certificate of Trust of the Trust as filed in the
Office of the Secretary of State of the State of Delaware (the “State Office”)
on February 5, 2014 (the “Certificate of Trust”); the Limited Liability Company
Agreement of the Company dated as of February , 2014 (the “Company Agreement”);
the Certificate of Formation of the Company as filed in the State Office on
February 12, 2014, as amended by the Certificate of Amendment to Certificate of
Formation of the Company as filed in the State Office on February 17, 2014 (as
so amended, the “Certificate of Formation”); the Written Consent of the Regular
Trustee of the Trust dated as of [·], 2014; the Unanimous Written Consent of the
Board of Directors of the Company dated as of [·], 2014; and certificates of
good standing of the Trust and the Company obtained from the State Office as of
a recent date. In such examinations, we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as copies or
drafts of documents to be executed and the legal competence and capacity of
natural persons to complete the execution of documents. We have further assumed
for purposes of this opinion: (i) except to the extent addressed by our opinions
in paragraphs 1 and 2 below, the due formation or organization, valid existence
and good standing of each entity that is a signatory to any of the documents
examined by us under the laws of the jurisdiction of its respective formation or
organization; (ii) except to the extent addressed by our opinions in paragraphs
5 and 6 below, the due authorization, adoption, execution, and delivery, as
applicable, of each of the above referenced documents; (iii) the payment of
consideration for beneficial interests in the Trust by all beneficial owners of
the Trust as provided in the Trust Agreement and the satisfaction of, or
compliance with, all of the other terms, conditions and restrictions set forth
in the Trust Agreement in connection with the admission of beneficial owners to
the Trust and the issuance of beneficial interests in the Trust; (iv) the
payment of consideration for limited liability company interests in the Company
by all members of the Company as provided in the Company Agreement and the
satisfaction of, or compliance with, all of the other terms, conditions and
restrictions set forth in the Company Agreement in connection with the admission
of members to the Company and the issuance of limited liability company
interests in the Company; (v) that the activities of the Trust have been and
will be conducted in accordance with the terms of the Trust Agreement and the
Delaware Statutory Trust Act, 12 Del. C. §§ 3801 et seq. (the “Delaware Trust
Act”); (vi) that the activities of the Company have been and will be conducted
in accordance with the terms of the Company Agreement and the Delaware Limited
Liability Company Act, 6 Del. C. §§ 18-101 et seq. (the “Delaware LLC Act”);
(vii) that no event or circumstance has occurred on or prior to the date hereof
that would

 

2

--------------------------------------------------------------------------------


 

cause a termination or dissolution of the Trust under the Trust Agreement or the
Delaware Trust Act, as applicable; (viii) that no event or circumstance has
occurred on or prior to the date hereof that would cause a termination or
dissolution of the Company under the Company Agreement or the Delaware LLC Act,
as applicable; (ix) [that the Regular Trustee, acting on behalf of the Trust,
has caused the Trust to voluntarily and unconditionally transfer possession of
an executed counterpart of the First Amendment to each other party thereto with
the intent of bringing the First Amendment into effect;] (x) [that [·], acting
on behalf of the Company, has caused the Company to voluntarily and
unconditionally transfer possession of an executed counterpart of the First
Amendment to each other party thereto with the intent of bringing the First
Amendment into effect;] (xi) that, except as set forth in the Opinion Documents,
there are no covenants and agreements contained in the Loan Documents (as
defined in the Credit Agreement) which are applicable to the Trust; and
(xii) that each of the documents examined by us is in full force and effect,
sets forth the entire understanding of the parties thereto with respect to the
subject matter thereof and has not been amended, supplemented or otherwise
modified, except as herein referenced. We have not reviewed any documents other
than those identified above in connection with this opinion, and we have assumed
that there are no other documents contrary to or inconsistent with the opinions
expressed herein. No opinion is expressed herein with respect to the
requirements of, or compliance with, federal or state securities or blue sky
laws. Further, we express no opinion on the sufficiency or accuracy of any
registration or offering documentation relating to the Trust or the Company. As
to any facts material to our opinion, other than those assumed, we have relied,
without independent investigation, on the above-referenced documents and on the
accuracy, as of the date hereof, of the matters therein contained. For purposes
of our opinions set forth in paragraphs 7 and 8 below, we refer only to
applicable statutes, laws, rules and regulations of the State of Delaware that
are of general application and that, in our experience, are likely to have
application to transactions of the type contemplated by the First Amendment. In
addition, we note that the First Amendment is governed by and construed in
accordance with the laws of a jurisdiction other than the State of Delaware and,
for purposes of our opinions set forth below, we have assumed that the First
Amendment will be interpreted in accordance with the plain meaning of the
written terms thereof as such terms would be interpreted as a matter of Delaware
law and we express no opinion with respect to any legal standards or concepts
under any laws other than those of the State of Delaware.

 

Based on and subject to the foregoing and to the exceptions and qualifications
set forth below, and limited in all respects to matters of Delaware law, it is
our opinion that:

 

1.                                      The Trust is a duly formed and validly
existing statutory trust in good standing under the laws of the State of
Delaware.

 

2.                                      The Company is a duly formed and validly
existing limited liability company in good standing under the laws of the State
of Delaware.

 

3.                                      The Trust has requisite statutory trust
power and authority under the Trust Agreement and the Delaware Trust Act to
execute and deliver the First Amendment and perform its obligations thereunder.

 

3

--------------------------------------------------------------------------------


 

4.                                      The Company has requisite limited
liability company power and authority under the Company Agreement and the
Delaware LLC Act to execute and deliver the First Amendment and perform its
obligations thereunder.

 

5.                                      The Trust has taken all requisite
statutory trust action under the laws of the State of Delaware to authorize the
execution, delivery and performance of the First Amendment by the Trust, and the
First Amendment has been duly executed and delivered by the Trust.

 

6.                                      The Company has taken all requisite
limited liability company action under the laws of the State of Delaware to
authorize the execution, delivery and performance of the First Amendment by the
Company, and the First Amendment has been duly executed and delivered by the
Company.

 

7.                                      The execution and delivery by the Trust
of the First Amendment, and the performance by the Trust of its obligations
thereunder, do not violate (i) the Trust Agreement or the Certificate of Trust,
or (ii) any applicable Delaware statute, law, rule or regulation.

 

8.                                      The execution and delivery by the
Company of the First Amendment, and the performance by the Company of its
obligations thereunder, do not violate (i) the Company Agreement or the
Certificate of Formation, or (ii) any applicable Delaware statute, law, rule or
regulation.

 

The opinions expressed herein are intended solely for the benefit of the
addressees hereof and their permitted successors and assigns under the Credit
Agreement in connection with the matters contemplated hereby and may not be
relied upon by any other person or entity or for any other purpose without our
prior written consent. This opinion speaks only as of the date hereof and is
based on our understandings and assumptions as to present facts and our review
of the above-referenced documents and the application of Delaware law as the
same exist on the date hereof, and we undertake no obligation to update or
supplement this opinion after the date hereof for the benefit of any person or
entity (including any permitted successor or assign of the addressees hereof
under the Credit Agreement) with respect to any facts or circumstances that may
hereafter come to our attention or any changes in facts or law that may
hereafter occur or take effect.

 

 

Very truly yours,

 

 

 

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

 

 

 

 

Tarik J. Haskins

 

4

--------------------------------------------------------------------------------


 

ANNEX A

 

Identification of Addressees of
Morris, Nichols, Arsht & Tunnell LLP Opinion
Dated [·], 2014

 

Deutsche Bank AG New York Branch
                                                in its capacity as Collateral
Agent and Administrative Agent
60 Wall Street
New York, NY 10005

 

Deutsche Bank Securities Inc. and Goldman Sachs Bank USA
                                                as Joint Lead Arrangers

 

The Lenders party to the Credit Agreement on the date hereof

 

--------------------------------------------------------------------------------


 

EXHIBIT E
FORM OF OPINION OF CLIFFORD CHANCE, LUXEMBOURG

 

--------------------------------------------------------------------------------

 

 

Clifford Chance

 

10, BOULEVARD G.D. CHARLOTTE

 

B.P. 1147

 

L-1011 LUXEMBOURG

 

GRAND DUCHÉ DE LUXEMBOURG

 

 

 

TEL +352 48 50 50 1

 

FAX +352 48 13 85

 

 

 

www.cliffordchance.com

 

DRAFT 2: 4 MARCH 2014

 

[SUBJECT TO INTERNAL REVIEW]

 

--------------------------------------------------------------------------------

 

CLIFFORD CHANCE OPINION LETTER
(LUXEMBOURG LAW)

 

FIRST AMENDMENT TO THE 2014 TERM LOAN
CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

1.

Introduction

2

 

 

 

2.

Opinions

3

 

 

 

3.

No Insolvency Proceedings

6

 

 

 

4.

Scope of Opinion

6

 

 

 

5.

Addressees And Purpose

7

 

 

 

Schedule 1 Definitions

9

 

 

Schedule 2 Luxembourg Obligor

11

 

 

Schedule 3 Documents

12

 

 

Schedule 4 Assumptions

13

 

 

Schedule 5 Reservations

16

 

i

--------------------------------------------------------------------------------


 

Your reference:

Our reference:

Marc.mehlen@cliffordchance.com

 

To:

Deutsche Bank AG New York Branch as

 

administrative agent and collateral agent

[…]2014

 

Each Lender Party (as defined in Schedule 1)

 

 

 

Deutsche Bank Securities Inc., as joint lead

 

arranger;

 

 

 

Goldman Sachs Bank USA, as joint lead

 

arranger; and

 

 

 

International Lease Finance Corporation

 

 

 

(together the “Addressees”)

 

Dear Sirs

 

First Amendment to the 2014 Term Loan Credit Agreement - Facility for Delos
Finance S.à r.l.

 

We have acted as Luxembourg legal advisers of International Lease Finance
Corporation in relation to the above transaction (the “Transaction”).

 

1

--------------------------------------------------------------------------------


 

1.                                      INTRODUCTION

 

1.1                               Transaction Documents

 

The opinions given in this opinion letter (the “Opinion Letter”) relate to the
following document entered into in connection with the Transaction:

 

1.1.1                                A New York law governed amendment agreement
to be dated […] 2014 (the “Credit Amendment Agreement”) between, amongst others,
the Luxembourg Obligor as borrower, Deutsche Bank AG New York Branch as
administrative agent and collateral agent (the “Collateral Agent”), Aercap
Global Aviation Trust, AerCap U.S. Global Aviation LLC, AerCap Holdings N.V.,
AerCap Aviation Solutions B.V., AerCap Ireland Limited and AerCap Ireland
Capital Limited as acceding obligors relating to a term loan credit agreement
dated […] March 2014 (the “Original Credit Agreement”) and entered into between,
amongst others, the Luxembourg Obligor as borrower and the Collateral Agent as
administrative agent and collateral agent (the “Amended Credit Agreement”).

 

1.2                               Defined terms and Interpretation

 

Terms defined in the Transaction Documents shall have the same meaning in this
Opinion Letter, unless otherwise defined herein (and in particular in paragraph
1.1 (Transaction Documents) and in Schedule 1 (Definitions)).

 

Headings in this Opinion Letter are for ease of reference only and shall not
affect its interpretation.

 

In this Opinion Letter, Luxembourg legal concepts are expressed in English terms
and not in their original French terms. The concepts concerned may not be
identical to the concepts described by the same English terms as they exist
under the laws of other jurisdictions. This Opinion Letter may therefore only be
relied upon under the express condition that any issues of interpretation
arising thereunder will be governed by Luxembourg law.

 

1.3                               Legal review

 

We have not reviewed any documents other than the Transaction Documents and the
Corporate Documents, and this Opinion Letter does not purport to address any
legal issues that arise in relation to such other documents that may be or come
into force between the Parties, even if there is a reference to any such
documents in the Transaction Documents or the Corporate Documents or on the
impact such documents may have on the opinions expressed in this Opinion Letter.

 

2

--------------------------------------------------------------------------------


 

1.4                               Applicable law

 

The opinions given in this Opinion Letter are confined to and given on the basis
of Luxembourg law as currently applied by the Luxembourg courts as evidenced in
published case-law. We have made no independent investigation of any other laws
for the purpose of this Opinion Letter and do not express or imply any opinion
in relation to any such laws. In particular, as Luxembourg qualified lawyers we
are not qualified nor in a position to assess the meaning and consequences of
the terms of the Transaction Documents under the relevant foreign governing or
applicable law and we have made no investigation into such laws as a basis for
the opinions expressed hereafter and do not express or imply any opinion
thereon, including in relation to any implied terms, statutory provisions
referred to therein or any other consequences arising from the entry into or
performance under such Transaction Documents under such laws. Accordingly, our
review of the Transaction Documents has been limited to the terms of such
documents as they appear on the face thereof without reference to their
respective governing laws or any other applicable law (other than Luxembourg
law).

 

The opinions given in this Opinion Letter are given on the basis that it is
governed by and construed in accordance with the laws of Luxembourg and will be
subject to the jurisdiction of the courts of Luxembourg.

 

1.5                               Assumptions and Reservations

 

The opinions given in this Opinion Letter are given on the assumptions set out
in Schedule 4 (Assumptions) and are subject to the reservations set out in
Schedule 5 (Reservations). The opinions given in this Opinion Letter are
strictly limited to the matters stated in paragraph 2 (Opinions) and do not
extend to any other matters.

 

2.                                      OPINIONS

 

We are of the opinion that:

 

2.1                               Corporate existence

 

The Luxembourg Obligor is a company incorporated and existing in Luxembourg as a
société à responsabilité limitée.

 

2.2                               Capacity and Authorisation

 

2.2.1                                The Luxembourg Obligor has the capacity and
power to enter into the Credit Amendment Agreement and to perform its
obligations under the Credit Amendment Agreement.

 

3

--------------------------------------------------------------------------------


 

2.2.2                                All necessary corporate action has been
taken to enable the Luxembourg Obligor validly to enter into and to perform its
obligations under the Credit Amendment Agreement.

 

2.3                               Due execution

 

If the Credit Amendment Agreement have been executed on behalf of the Luxembourg
Obligor by one of its Authorised Signatories, the Luxembourg Obligors has duly
executed the Credit Amendment Agreement.

 

2.4                               No conflict

 

Neither the execution nor the delivery by the Luxembourg Obligor of the Credit
Amendment Agreement nor the performance by the Luxembourg Obligor of its
obligations under the Credit Amendment Agreement constitute a violation of its
Constitutional Documents.

 

2.5                               Legal, valid, binding and enforceable
obligations

 

The obligations expressed to be assumed by the Luxembourg Obligor in the Credit
Amendment Agreement would, if analysed by a Luxembourg court in proceedings
commenced in Luxembourg, be recognised by a Luxembourg court as its legal, valid
and binding obligations, enforceable in accordance with its terms.

 

2.6                               Governing law

 

The choice of the governing law expressed in the Credit Amendment Agreement will
be recognised and given effect by the courts of Luxembourg (i) where the choice
relates to contractual obligations, in accordance with, and subject to the
provisions of the Rome I Regulation and (ii) if and to the extent the choice
relates to non-contractual obligations in accordance with, and subject to the
provisions of the Rome II Regulation and, in each case, in accordance with and
subject to, the corresponding Luxembourg procedural and substantive law.

 

2.7                               Jurisdiction

 

The submission by the Luxembourg Obligor to the jurisdiction of the Relevant
Courts contained in the Credit Amendment Agreement is valid and binding (upon
its terms) and a final judgment obtained in the Relevant Courts on or in respect
of the Credit Amendment Agreement will be recognised and enforced by the courts
of Luxembourg in accordance with general provisions of Luxembourg procedural law
for the enforcement of foreign judgments originating from countries which are
not bound by Regulation 44/2001 and which are not parties to the Lugano
Convention.

 

4

--------------------------------------------------------------------------------


 

Pursuant to such rules, a Relevant Judgment would not directly be enforceable in
Luxembourg. However, a Party who obtains a Relevant Judgment may initiate
enforcement proceedings in Luxembourg (exequatur), by requesting the enforcement
of such Relevant Judgment from the District Court (Tribunal d’Arrondissement),
pursuant to Section 678 of the Luxembourg New Code of Civil Procedure. The
District Court will authorise the enforcement in Luxembourg of the Relevant
Judgment without re-examination of the merits, if it is satisfied that the
following conditions are met:

 

(a)                                 the Relevant Judgment is enforceable
(exécutoire) in the respective jurisdiction of the Relevant Courts;

 

(b)                                 the assumption of jurisdiction (compétence)
of the Relevant Courts is founded according to Luxembourg private international
law rules;

 

(c)                                  the Relevant Court has acted in accordance
with its own procedural rules and has applied to the dispute the substantive law
which would have been applied by Luxembourg courts;

 

(d)                                 the principles of fair trial and due process
have been complied with and in particular the judgment was granted following
proceedings where the counterparty had the opportunity to appear, and if
appeared, to present a defence; and

 

(e)                                  the Relevant Judgment does not contravene
Luxembourg public policy and has not been obtained fraudulently.

 

2.8                               No further acts

 

No further acts or conditions are required by Luxembourg law to be done,
fulfilled and performed in order (a) to enable the Luxembourg Obligor lawfully
to enter into, and perform the obligations expressed to be assumed by it in the
Credit Amendment Agreement and (b) to make the Credit Amendment Agreement
admissible in evidence in Luxembourg.

 

2.9                               Registration and documentary duties

 

It is not necessary that the Credit Amendment Agreement be filed, recorded or
enrolled with any court or other authority in Luxembourg or that any stamp,
registration or similar tax be paid on or in relation to the Credit Amendment
Agreement.

 

5

--------------------------------------------------------------------------------


 

2.10                        License to carry on business

 

It is not necessary under the laws of Luxembourg that the Collateral Agent be
licensed, qualified or authorised to carry on business in Luxembourg (i) by
reason of the execution of the Credit Amendment Agreement or (ii) in order to
enable the Collateral Agent to enforce its rights under the Credit Amendment
Agreement. This opinion does not apply to the Collateral Agent if it has its
registered office, principal place of management, an establishment or a branch
in Luxembourg or otherwise operating in this jurisdiction.

 

3.                                      [NO INSOLVENCY PROCEEDINGS

 

According to the Negative Certificate, no Judicial Decision opening Judicial
Proceedings (including in particular bankruptcy (faillite), controlled
management (gestion contrôlée), suspension of payments (sursis de paiement),
arrangement with creditors (concordat préventif de la faillite) and judicial
liquidation (liquidation judiciaire) proceedings) against the Luxembourg Obligor
has been registered with the RCS on the date stated therein. The Negative
Certificate does not indicate whether a Judicial Decision has been taken or a
Judicial Proceeding has been opened. The registration of a Judicial Decision
must be requested by the legally determined persons at the latest one month
after the Judicial Decision has been rendered. As a consequence a delay exists
between the moment where the event rendering the registration with the RCS
necessary occurs and the actual registration of the Judicial Decision in the
RCS. It may furthermore not be excluded that no registration has occurred during
the legally prescribed period of one month if no request for registration has
been made. As a consequence the Negative Certificate is not conclusive as to the
opening and existence or not of Judicial Decisions or Judicial Proceedings and
should not be relied upon as such. The Negative Certificate does, for the
avoidance of doubt, not purport to indicate whether or not a petition or order
for any of the Judicial Proceedings has been presented or made.](1)

 

4.                                      SCOPE OF OPINION

 

We have not been responsible for advising any party to the Transaction other
than International Lease Finance Corporation and the delivery of this Opinion
Letter to any person other than International Lease Finance Corporation does not
evidence an existence of any such advisory duty on our behalf to such person.

 

--------------------------------------------------------------------------------

(1)  To be included if the Luxembourg Obligor will have been registered with the
Luxembourg RCS at the time of issuance of our legal opinion.

 

6

--------------------------------------------------------------------------------


 

We express no opinion as to any taxation matters or transfer pricing matters
generally or liability to tax which may arise or be suffered as a result of or
in connection with the Transaction Documents or the Transaction other than as
mentioned in paragraph 2.9 (Registration and documentary duties) or on the
impact which any tax laws may have on the opinions expressed in this Opinion
Letter.

 

No opinion (except to the extent expressly opined upon herein) is expressed or
implied in relation to the accuracy of any representation or warranty given by
or concerning any of the parties to the Transaction Documents or whether such
parties or any of them have complied with or will comply with any covenant or
undertaking given by them or any obligations binding upon them.

 

Except in as far as the entry by the Luxembourg Obligor into and the performance
by the Luxembourg Obligor of its obligations under the Transaction Documents is
concerned, we express no opinion on any applicable licensing or similar
requirements.

 

This Opinion Letter does not contain any undertaking to update it or to inform
the Addressees of any changes in the laws of Luxembourg or any other laws which
would affect the content thereof in any manner.

 

5.                                      ADDRESSEES AND PURPOSE

 

This Opinion Letter is provided in connection with the satisfaction of the
conditions precedent under Section 4 of the Credit Amendment Agreement and is
addressed to and is solely for the benefit of the Addressees. It may not,
without our prior written consent, be relied upon for any other purpose or be
disclosed to or relied upon by any other person save that it may be disclosed
without such consent to:

 

(a)                     any person to whom disclosure is required to be made by
applicable law or court order or pursuant to the rules or regulations of any
supervisory or regulatory body or in connection with any judicial proceedings;

 

(b)                     the officers, employees, auditors and professional
advisers of any Addressee;

 

(c)                      any person, not otherwise an Addressee of this Opinion
Letter, who (i) becomes a lender in accordance with the Facility Agreement or
(ii) is a potential transferee or assignee of any lender, and their respective
professional advisers,

 

on the basis that (i) such disclosure is made solely to enable any such person
to be informed that an opinion has been given and to be made aware of its terms
but not for the purposes of reliance, and (ii) we do not assume any duty or
liability to any person

 

7

--------------------------------------------------------------------------------


 

to whom such disclosure is made and in preparing this opinion we only had regard
to the interests of our client(s).

 

Yours faithfully,

 

CLIFFORD CHANCE

 

Marc MEHLEN

 

Avocat à la Cour

 

8

--------------------------------------------------------------------------------

 

SCHEDULE 1
DEFINITIONS

 

“Authorised Signatories” means, in respect of the Luxembourg Obligor, the
persons defined as such under the heading Board Resolutions in paragraph 2 of
Schedule 3 (Documents).

 

“Board Resolutions” means, in respect of the Luxembourg Obligor, the board
resolutions listed under the heading Board Resolutions in paragraph 2 of
Schedule 3 (Documents).

 

“Constitutional Documents” means, in respect of the Luxembourg Obligor, the
constitutional documents listed under the heading Constitutional Documents in
paragraph 2 of Schedule 3 (Documents).

 

“Corporate Documents” means the documents listed in paragraph 2 of Schedule 3
(Documents).

 

[“Excerpt” means the excerpt listed under the headings Excerpt in paragraph 2 of
Schedule 3 (Documents).]

 

“Financial Collateral Law” means the Luxembourg law dated 5 August 2005 on
financial collateral arrangements, as amended.

 

“Judicial Decision” means any judicial decision opening Judicial Proceedings.

 

“Judicial Proceedings” means one of the judicial proceedings referred to in
article 13, items 2 to 11 of the RCS Law, including in particular, bankruptcy
(faillite), controlled management (gestion contrôlée), suspension of payments
(sursis de paiement), arrangement with creditors (concordat préventif de la
faillite) and judicial liquidation (liquidation judiciaire) proceedings.

 

“Law on Commercial Companies” means the Luxembourg law dated 10 August 1915 on
commercial companies, as amended.

 

“Lender Parties” means any person which is a “Lender Party” under the Amended
Credit Agreement as at the date of this Opinion Letter.

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Luxembourg Obligor” means the company specified in Schedule 2 (Luxembourg
Obligor).

 

“Lugano Convention” means the Lugano Convention of 30 October 2007 on
jurisdiction and enforcement of judgments in civil and commercial matters.

 

[“Negative Certificate” means the negative certificate listed under the heading
Negative Certificate in paragraph 2 of Schedule 3 (Documents).]

 

9

--------------------------------------------------------------------------------


 

“Other Party” means each party to the Transaction Documents other than the
Luxembourg Obligor.

 

“Parties” means all of the parties to the Transaction Documents. “RCS” means the
Luxembourg register of commerce and companies.

 

“RCS Law” means the Luxembourg law dated 19 December 2002 relating to the
register of commerce and companies as well as the accounting and the annual
accounts of companies, as amended.

 

“Relevant Courts” means (i) any New York State court or federal court of the
United States of America sitting in New York County and (ii) any appellate court
from any thereof.

 

“Relevant Judgment” means an enforceable judgment rendered by a Relevant Court.

 

“Regulation 1346/2000” means Council Regulation (EC) No 1346/2000 of 29 May 2000
on insolvency proceedings.

 

“Regulation 44/2001” means Council Regulation (EC) No 44/2001 of 22
December 2000 on jurisdiction and the recognition and enforcement of judgements
in civil and commercial matters.

 

“Rome I Regulation” means Council Regulation (EC) No 593/2008 of 17 June 2008 on
the law applicable to contractual obligations.

 

“Rome II Regulation” means Council Regulation (EC) No 864/2007 of 11 July 2007
on the law applicable to non-contractual obligations.

 

“Transaction Documents” means the Credit Amendment Agreement and the Amended
Credit Agreement.

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 2
LUXEMBOURG OBLIGOR

 

Delos Finance S.à r.l. a société à responsabilité limitée having its registered
office at 46A, Avenue J.F. Kennedy, L-1855 Luxembourg and [registered with the
RCS under number B […] / whose registration with the RCS is currently pending]
(“Luxembourg Obligor”).

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 3
DOCUMENTS

 

We have reviewed only the following documents for the purposes of this Opinion
Letter.

 

1.                                      TRANSACTION AND ANCILLARY DOCUMENTS

 

Execution copies of each of the Transaction Documents.

 

2.                                      CORPORATE DOCUMENTS

 

2.1                               Relating to the Luxembourg Obligor:

 

(a)                                 Constitutional Documents

 

A copy of a notarial deed of incorporation dated 26 February 2014 and containing
its initial articles of association.

 

(b)                                 Board Resolutions

 

A copy of the minutes of the meeting of its board of managers held on […] 2014
and during which its board of managers has adopted resolutions approving the
terms of the Credit Amendment Agreement and authorising […], acting individually
(the “Authorised Signatories”) to execute those documents on its behalf.

 

(c)                                  [Excerpt

 

An excerpt from the RCS dated […] 2014.

 

(d)                                 Negative Certificate

 

A certificate from the RCS dated […] 2014 stating that as of […] 2014, no
Judicial Decision has been registered with the RCS by application of article 13,
items 2 to 11 and 13 and article 14 of the RCS Law, according to which the
Luxembourg Obligor would be subject to Judicial Proceedings.](1)

 

--------------------------------------------------------------------------------

(1)  To be included only if the Luxembourg company is registered with the
Luxembourg RCS

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 4
ASSUMPTIONS

 

The opinions expressed in this Opinion Letter have been made on the following
assumptions which are made both on the date of this Opinion Letter and on the
date where the Transactions Documents have been entered into and for any time
period in between such dates.

 

1.                                      ORIGINAL AND GENUINE DOCUMENTATION

 

(a)                                 All signatures are genuine, all original
documents are authentic and all copy documents are complete and conform to the
originals.

 

(b)                                 The legal capacity of all managers and any
other authorised signatories.

 

(c)                                  Any Transaction Document listed in Schedule
3 (Documents) has been duly executed on the date specified in that document by
all parties to it.

 

(d)                                 The Transaction Documents have been executed
in the form of the execution copies reviewed by us.

 

2.                                      OTHER PARTIES

 

(a)                                 Each Other Party is duly incorporated or
organised and validly existing.

 

(b)                                 Each Other Party has validly entered into
the Transaction Documents to which it is a party.

 

3.                                      FOREIGN LAWS

 

(a)                                 All obligations under the Transaction
Documents are valid, legally binding upon, validly perfected where required, and
enforceable against, the Parties as a matter of all relevant laws (other than,
but only to the extent opined upon herein, the laws of Luxembourg), most notably
the expressed governing law, and the choice of such governing law is valid and
enforceable as a matter of that governing law and all other laws (other than,
but only to the extent opined upon herein, Luxembourg law), and there is no
provision of the laws of any relevant jurisdiction (other than, but only to the
extent opined upon herein, Luxembourg) that would have a bearing on the
foregoing.

 

(b)                                 All acts, conditions or things required to
be fulfilled, performed or effected in connection with the Transaction Documents
under the laws of any jurisdiction other than Luxembourg have been duly
fulfilled, performed and effected.

 

13

--------------------------------------------------------------------------------


 

(c)                                  There are no provisions of the laws of any
jurisdiction other than Luxembourg that would adversely affect the opinions
expressed in this Opinion Letter.

 

4.                                      CORPORATE MATTERS

 

(a)                                 There have been no amendments to the
Constitutional Documents.

 

(b)                                 [The Excerpt is true, accurate and up to
date both on the date of this Opinion and on the date on which the Board
Resolutions have been adopted.]

 

(c)                                  [The Negative Certificate is correct and
up-to-date] and all decisions and acts, the publication of which is required by
applicable laws (including the RCS Law and the Law on Commercial Companies) have
been duly registered within the applicable legal time periods with the RCS.

 

(d)                                 The Board Resolutions have been validly
taken and all statements made therein are true, accurate and up-to-date.

 

(e)                                  The Board Resolutions, including the powers
granted therein, have not been amended or rescinded and are in full force and
effect.

 

(f)                                   The Luxembourg Obligor is not subject to
bankruptcy (faillite), controlled management (gestion contrôlée), suspension of
payments (sursis de paiement), arrangement with creditors (concordat préventif
de la faillite), court ordered liquidation (liquidation judiciaire) or
reorganisation, voluntary dissolution or liquidation (dissolution ou liquidation
volontaire) or any similar procedure affecting the rights of creditors
generally, whether under Luxembourg or any other law.

 

(g)                                  The place of the central administration
(siège de l’administration centrale or siège de direction effective) and the
centre of main interests of the Luxembourg Obligor is located at its registered
office (siège statutaire) in Luxembourg and it has no establishment outside
Luxembourg (each such terms as defined respectively in the Regulation 1346/2000
or domestic Luxembourg law including Luxembourg tax law and any relevant double
tax treaties concluded by Luxembourg).

 

(h)                                 The entry into, the execution of and the
performance under the Transaction Documents is in the corporate interest of the
Luxembourg Obligor.

 

(i)                                     The Parties entered into the Transaction
Documents with bona fide commercial intent, at arm’s length and without any
fraudulent intent or any intention to deprive of any benefit any other persons
or parties (including creditors) or to

 

14

--------------------------------------------------------------------------------


 

breach or circumvent any applicable mandatory laws or regulations of any
jurisdiction.

 

5.                                      NO OTHER DOCUMENTS

 

Save for those listed in Schedule 3 (Documents), there is no other agreement,
instrument or other arrangement between any of the Parties which modifies or
supersedes any of the Transaction Documents.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 5
RESERVATIONS

 

The opinions expressed in this Opinion Letter are subject to the following
reservations.

 

1.                                      LIMITATIONS ARISING FROM INSOLVENCY LAW

 

The rights and obligations of the Parties under the Transaction Documents may be
limited and the opinions expressed in this Opinion Letter may be affected by
general principles and specific provisions of bankruptcy, insolvency,
liquidation, reorganisation, reconstruction or other laws affecting the
enforcement of creditors’ rights generally. In particular, but without
limitation, it is to be noted that:

 

(a)                                 during a gestion contrôlée (controlled
management) procedure under the Grand-Ducal decree dated 24 May 1935 on the
procedure of gestion contrôlée, the rights of secured creditors are frozen until
a final decision has been taken by the court as to the petition for controlled
management and may be affected thereafter by any reorganisation order given by
the competent court. Furthermore, declarations of default and subsequent
acceleration (such as an acceleration upon the occurrence of an event of
default) will not be enforceable against reorganisation or liquidation orders
given by a court, subject in each case to any exceptions established under
Regulation 1346/2000 where applicable;

 

(b)                                 the effects of Luxembourg insolvency
proceedings opened over a Luxembourg Obligor by a Luxembourg court would apply
to all assets wherever situated, including assets located or deemed to be
located outside Luxembourg, (except insofar Regulation 1346/2000 establishes any
exceptions) and as a matter of Luxembourg law, the Luxembourg bankruptcy
receiver appointed by the Luxembourg court would be empowered to take control
over all assets of the Luxembourg Obligor wherever situated, including property
located abroad, upon the conditions and to the extent provided for under
Luxembourg insolvency laws and, with respect to the scope of Regulation
1346/2000, upon the terms thereof;

 

(c)                                  restrictions on the enforcement of its
rights against other Obligors imposed on the Luxembourg Obligor may cease to be
effective upon the bankruptcy of the Luxembourg Obligor;

 

(d)                                 the powers of any receivers appointed by
virtue of any of the Transaction Documents would not be recognised by Luxembourg
courts;

 

16

--------------------------------------------------------------------------------


 

(e)                                  any power of attorney and mandate, as well
as any other agency provisions granted and all appointments of agents made by
the Luxembourg Obligor (including any appointments made by way of security),
explicitly or by implication, will terminate by law and without notice upon the
Luxembourg Obligor’s bankruptcy (faillite) or judicial winding-up (liquidation
judiciaire), and become ineffective upon the Luxembourg Obligor entering
controlled management and suspension of payments (gestion contrôlée et sursis de
paiement) (in both cases except in very limited circumstances); and

 

(f)                                   the filing of claims and the taking of
actions by a party on behalf of the Secured Parties or other Parties may require
the execution of additional documentation, such as, in case of the filing of a
proof of claim in insolvency proceedings, a specific power of attorney.

 

2.                                      ENFORCEABILITY OF CLAIMS

 

(a)                                 The rights and obligations of the Parties
under the Transaction Documents may be limited by general principles of criminal
law, including but not limited to criminal freezing orders.

 

(b)                                 Periods of grace for the performance of its
obligations may be granted by the courts to a debtor who has acted in good
faith.

 

(c)                                  Rights may not be exercised in an abusive
manner, and a Party may be denied the right to invoke a contractual right if so
doing was abusive.

 

(d)                                 Specific creditors benefit from privileged
rights by virtue of Luxembourg law and may take precedence over the rights of
other secured or unsecured creditors. For instance, the Luxembourg tax
authorities, the Luxembourg social security institutions and the salaried
employees benefit from a general privilege over movables in relation to specific
claims determined by law; this general privilege in principle takes precedence
over the privilege of any other secured creditors.

 

(e)                                  The remuneration of an agent or
intermediary may be subject to review and reduction by a Luxembourg court if
considered excessive in light of the circumstances.

 

17

--------------------------------------------------------------------------------


 

(f)                                   Whilst, in the event of any proceedings
being brought in a Luxembourg court in respect of a monetary obligation
expressed to be payable in a currency other than Euro, a Luxembourg court would
have power to give judgement expressed as an order to pay a currency other than
Euro, enforcement of the judgement against any Party in Luxembourg would be
available only in Euro and for such purposes all claims or debts would be
converted into Euro.

 

(g)                                  A contractual provision conferring or
imposing a remedy, an obligation or penalty consequent upon default may not be
fully enforceable if it were construed by a Luxembourg court as constituting an
excessive pecuniary remedy.

 

(h)                                 Limitation of liability clauses will not be
enforceable in case of willful default or gross negligence, or where the
obligation that has been improperly performed was the central obligation
(obligation essentielle) of the person protected by the limitation of liability
clause.

 

(i)                                     Insofar as the laws of Luxembourg are
concerned, provisions in the Transaction Documents relating to the transfer or
assignment of rights and obligations may require the execution of further
documentation in order to be fully effective, as well as to ensure the transfer
of any security interests attaching to the rights or obligations to be
transferred or assigned.

 

(j)                                    The enforcement of the Transaction
Documents and the rights and obligations of the Parties will be subject to the
general statutory principles of Luxembourg law; remedies such as specific
performance, the issue of an injunction or the termination for breach of
contract are discretionary. Notwithstanding any agreement purporting to confer
the availability of any remedy, such remedy may not be available where damages
instead of specific performance or specific performance instead of termination
for breach of contract are considered by the court to be an adequate alternative
remedy. The enforcement of rights and obligations in an action before the
Luxembourg courts is subject to Luxembourg rules of civil and commercial
procedure.

 

(k)                                 Provisions of the Transaction Documents
providing for interest being payable in specified circumstances on due and
payable interest may not be enforceable against the Luxembourg Obligor before a
Luxembourg court even if they are valid under the respective governing law.

 

(l)                                     Claims may become barred under the
statute of limitations or may be or become subject to defences of set-off or
counterclaim.

 

18

--------------------------------------------------------------------------------

 

(m)                             We express no opinion on the validity or
enforceability of waivers granted for future rights or claims.

 

(n)                                 Provisions according to which the Collateral
Agent is authorised to sue on behalf of the Luxembourg Obligor may not be
enforceable.

 

(o)                                 A power of attorney governed by Luxembourg
law and expressed to be irrevocable or any power of attorney (including if
granted by way of security) expressed to be irrevocable and granted by or on
behalf of the Luxembourg Obligor may as a matter of Luxembourg law (which a
court may also apply to powers granted by or on behalf of the Luxembourg Obligor
under foreign law), be subject to revocation or termination by or on behalf of
the grantor despite its being expressed to be irrevocable, which causes the
withdrawal of all powers to act on behalf of the grantor of the power of
attorney.

 

(p)                                 The right of a Party to recover attorney’s
fees or other fees relating to the exercise or defence of its rights may be
subject to limitations or may not be enforceable in accordance with its terms
before a Luxembourg court or in Luxembourg court or enforcement proceedings.

 

(q)                                 Luxembourg courts may refuse to recognise
the validity and enforceability of the powers of any receiver appointed by
virtue of any of the Transaction Documents or of any action taken by such
receiver on behalf of a Luxembourg Obligor.

 

3.                                      TAXATION

 

(a)                                 In case of court proceedings in a Luxembourg
court, or the presentation of the Transaction Documents to an autorité
constituée in Luxembourg, such court or autorité constituée may require
registration of the Transaction Documents or any agreements referred to therein,
in which case such agreements and any agreement referred to therein will be
subject to (depending on the nature of the agreements) ad valorem (such as for
instance a registration duty of 0.24% calculated on the amounts mentioned in
those agreements) or fixed (such as for instance a fixed duty of 12€ for a
pledge) registration duties, such duties being payable by the Party being
ordered to register them.

 

4.                                      CORPORATE MATTERS

 

(a)                                 By application of Article 203 of the Law on
Commercial Companies, a company not respecting any provision of Luxembourg
criminal law or the Luxembourg law applicable to commercial companies may be put
into judicial dissolution and liquidation upon the application of the public
prosecutor.

 

19

--------------------------------------------------------------------------------


 

(b)                                 The Constitutional Documents (as well as any
other documents relating to the Luxembourg Obligor the publication of which is
required by law) will only be enforceable against third parties after they have
been published in the Mémorial C, except where such third parties have knowledge
thereof, whereas however third parties may rely thereon prior to such
publication. For the 15 days following the publication, such documents would not
be enforceable against third parties who prove that it was impossible for them
to have knowledge thereof.

 

(c)                                  A company which has been incorporated, but
whose articles of association adopted upon incorporation have not yet been
published in the Mémorial C will not be entitled to start any legal proceedings
as plaintiff until such publication has been made.

 

5.                                      GOVERNING LAW

 

(a)                                 The Luxembourg courts would not apply a
chosen foreign law if:

 

(i)                                     the choice was not made bona fide, or

 

(ii)                                  the foreign law was not pleaded and
proved, or

 

(iii)                               if pleaded and proved, such foreign law
would be contrary to the mandatory rules of Luxembourg law or manifestly
incompatible with Luxembourg public policy or public order.

 

(b)                                 A Luxembourg court may refuse to apply the
chosen governing law in the following cases:

 

(i)                                     where all other elements relevant to the
situation at the time that the Transaction Documents were entered into are
located in a country other than the country of the chosen governing law, to the
extent the Parties’ choice of governing law affects the application of the
provisions of the law of that other country which cannot be derogated from by
agreement, which the court may then apply;

 

(ii)                                  where all other elements relevant to the
situation at the time that the Transaction Documents were entered into are
located in one or more Member States of the European Union and where the chosen
law is not the one of a Member State, it may apply the provisions of EU law,
where appropriate as implemented in Luxembourg, which cannot be derogated from
by agreement;

 

20

--------------------------------------------------------------------------------


 

(iii)                               if the overriding mandatory provisions (lois
de police) of the law of the country where the obligations arising out of the
Transaction Documents have to be or have been performed, render the performance
of the Transaction Documents unlawful in such country, in which case it may
apply such overriding mandatory provisions taking into account (in deciding such
application) the nature and object of such laws, as well as the consequences of
its application or non-application;

 

(iv)                              regarding the means of enforcement and
measures to be taken by a creditor in case of a default in performance, it may
apply the law of the country in which performance is taking place; or

 

(v)                                 if a Party is subject to insolvency
proceedings, in which case it would apply the insolvency laws of the
jurisdiction in which such insolvency proceedings have been regularly opened to
the effects of such insolvency except to the extent any exceptions are
established by Regulation 1346/2000.

 

(c)                                  We express no opinion on any choice of law
provisions in the Transaction Documents relating to contractual obligations that
do not fall within the scope of the Rome I Regulation and to non-contractual
obligations that do not fall within the scope of the Rome II Regulation.

 

(d)                                 The determination of the governing law and
the recognition of trusts by Luxembourg courts (whether or not one or more
elements of the trust relationship or trust assets are located in Luxembourg)
will be made in accordance with the Convention dated 1 July 1985 on the law
applicable to trusts and their recognition (ratified by a law dated 27 July 2003
on trusts and fiduciary contracts) (the “Hague Trusts Convention”), to the
extent the relevant trust comes within the scope thereof. The law chosen by the
parties will in principle be recognised as governing law, and the effects of the
trust (in particular the segregation of trust assets) will be recognised in
accordance with the Hague Trusts Convention, subject to the exceptions
established therein, including the non-recognition of the chosen governing law
if the situation has a closer link with another jurisdiction which does not
recognise trusts, the application of mandatory laws of Luxembourg and other
jurisdictions in the matters referred to in Article 15 of the Hague Trusts
Convention and the general exception of public order. In relation to the
provision of any Transaction Document providing that the Luxembourg Obligor
shall hold on trust certain assets received, the non-recognition of the trust
under Luxembourg law would cause the purported beneficiaries to only have an

 

21

--------------------------------------------------------------------------------


 

unsecured claim against the Luxembourg Obligor, which claim will rank pari passu
with the claims of other unsecured creditors of the Luxembourg Obligor.

 

6.                                      JURISDICTION

 

(a)                                 A Luxembourg court may stay proceedings if
concurrent proceedings are being brought elsewhere.

 

(b)                                 Designation of jurisdiction of courts in the
interest of one Party or one group of Parties only will not prevent those
Parties from bringing actions in any other court of competent jurisdiction or
concurrently in more than one jurisdiction.

 

(c)                                  In a decision dated 26 September 2012, the
French Cour de Cassation has denied effect to a jurisdiction clause (in a form
similar to the one in the Transaction Documents), which gives exclusive
jurisdiction to one court but allows one of the parties to bring actions in
other courts, as being contrary to the object and the finality of the
prorogation of jurisdiction (prorogation de compétence) of Article 23 of
Regulation 44/2001. While Luxembourg case- law has recognised the validity and
enforceability of such jurisdiction clauses in the past (under the convention on
jurisdiction and the enforcement of judgments in civil and commercial matters
dated 27 September 1968, as amended), some uncertainty has arisen (even outside
France) as to the validity and effectiveness of such clauses under Regulation
44/2001 as a result of the French decision. If a Luxembourg court would adopt
the same approach, the jurisdiction clause would be ineffective and normal
rules of jurisdiction would apply.

 

If such an approach was followed by Luxembourg courts in relation to the
interpretation of Regulation 44/2001, it cannot be excluded that a similar
approach would be adopted by them in relation to jurisdiction clauses outside
the scope of application of Regulation 44/2001

 

(d)                                 The president of a competent court in
Luxembourg, in any matter in which the plaintiff seeks provisional measures in
summary proceedings (référé) or a permission to levy a prejudgement attachment
(autorisation de saisie-arrêt conservatoire), may assume jurisdiction, on the
basis of the general provisions of Luxembourg law, in connection with assets
located in Luxembourg notwithstanding the aforementioned submission to the
jurisdiction of the courts of other countries, and such action would be governed
by Luxembourg law.

 

(e)                                  Jurisdiction clauses would not be
enforceable in or binding on a Luxembourg court in relation to actions brought
for non-contractual claims.

 

22

--------------------------------------------------------------------------------


 

7.                                      OTHER MATTERS

 

(a)                                 A contractual provision allowing the service
of process against the Luxembourg Obligor or any other third party appointed to
such effect could be overridden by Luxembourg statutory provisions allowing the
valid service of process against the Luxembourg Obligor in accordance with
applicable laws at their registered office. A provision allowing any other party
to appoint a replacement process agent instead of the Luxembourg Obligor would
most likely not be enforceable in or the effects thereof recognised by a
Luxembourg court.

 

(b)                                 We express no opinion on any notification
obligation to the Banque Centrale de Luxembourg for statistical purposes which
may arise from any payments under the Transaction Documents.

 

(c)                                  The admissibility as evidence of the
Transaction Documents before a Luxembourg court or public authority to which the
Transaction Documents are produced will require that the Transaction Documents
be accompanied by a complete or partial translation into French or German and a
Luxembourg court may always require that the parties produce the original of a
Transaction Document on the basis of which a claim is made.

 

(d)                                 A discretion established in favour of one
Party by any of the Transaction Documents will have to be exercised in a
reasonable manner.

 

(e)                                  With respect to provisions under which
determination of circumstances or certification by any Party is stated or
implied to be conclusive and binding upon the Luxembourg Obligor, a Luxembourg
court would be authorised to examine whether such determination occurred in good
faith and may nevertheless request a Party to provide further evidence.

 

(f)                                   All rights and obligations arising under
the Transaction Documents involving (i) the government of any country which is
currently the subject of United Nations, the European Union or any other
applicable sanctions (an “Affected Country”), (ii) any person or body resident
in, incorporated in or constituted under the laws of any Affected Country,
(iii) any person or body controlled by any of the foregoing, (iv) any person or
body exercising public functions in any Affected Country or (v) any person or
body being itself subject of United Nations, the European Union or any other
applicable sanctions may be subject to restrictions pursuant to such sanctions
as implemented in Luxembourg law.

 

23

--------------------------------------------------------------------------------


 

(g)                                  A severability clause may be ineffective if
a Luxembourg court considers that the illegal, invalid or unenforceable clause
was a substantive or material clause.

 

*                                         *

 

*

 

24

--------------------------------------------------------------------------------


 

EXHIBIT F
FORM OF OPINION OF NAUTADUTILH

 

--------------------------------------------------------------------------------


 

ADVOCATEN · NOTARISSEN · BELASTINGADVISEURS

 

P.O. Box 7113

1007 JC Amsterdam

Strawinskylaan 1999

1077 XV Amsterdam

T +31 20 71 71 000

F +31 20 71 71 111

ND Draft March 18, 2014, Subject to Internal Approval and to review of documents

Rotterdam, [date]

 

Deutsche Bank AG New York Branch in its capacity as Collateral Agent and
Administrative Agent under the Credit Agreement (as defined herein)

 

Deutsche Bank Securities Inc. and Goldman Sachs Bank USA as Joint Lead Arrangers
under the Credit Agreement

 

The Lenders as defined in and party to the Credit Agreement on the date of this
opinion letter

 

 

 

Ladies and Gentlemen:

 

 

 

Re: First Amendment to Term Loan Credit Agreement - AerCap Holdings N.V. and
AerCap Aviation Solutions B.V.

 

 

 

This opinion letter is rendered to you at your request in connection with the
Credit Agreement (as defined below).

 

 

 

Capitalised terms used in this opinion letter have the meanings set forth in
Ex-hibit A. The section headings used in this opinion letter are for convenience
of reference only and are not to affect its construction or to be taken into
consideration in its interpretation.

 

 

 

This opinion letter is addressed solely to you. It may only be relied upon by
you in connection with the Credit Agreement. It does not purport to address all
matters of Netherlands law that may be of relevance to you with respect to the
Credit Agreement. This opinion letter is strictly limited to the matters stated
in it and may not be read as extending by implication to any matters not
specifically re-ferred to in it. Nothing in this opinion letter should be taken
as expressing an opinion in respect of any representations or warranties, or
other information, contained in the Loan Documents or any other document
reviewed in connection with this opinion letter, except as expressly confirmed
in this opinion letter. Its

Amsterdam

 

Brussels

 

London

 

Luxemburg

 

New York

 

Rotterdam

This communication is confidential and may be subject to professional privilege.
All legal relation-ships are subject to NautaDutilh N.V.’s general terms and
conditions (see www.nautadutilh.com/terms), which apply mutatis mutandis to our
relationship with third parties relying on statements of NautaDutilh N.V.,
include a limitation of liability clause, have been filed with the Rotterdam
District Court and will be provided free of charge upon request. NautaDutilh
N.V.; corporate seat Rotterdam; trade register no. 24338323.

 

--------------------------------------------------------------------------------


 

 

contents may not be quoted, otherwise included, summarised or referred to in any
publication or document or disclosed to any other party, in whole or in part,
for any purpose, without our prior written consent.

 

 

 

In rendering the opinions expressed in this opinion letter, we have exclusively
reviewed and relied upon the Loan Documents and the Corporate Documents and we
have assumed that the Credit Agreement was entered into for bona fide commercial
reasons. We have not investigated or verified any factual matter disclosed to us
in the course of our review.

 

 

 

We have not been involved in structuring, drafting or negotiating the Credit
Agreement.

 

 

 

This opinion letter sets out our opinion on certain matters of the laws with
general applicability of the Netherlands, and, insofar as they are directly
applicable in the Netherlands, of the European Union, as at today’s date and as
presently interpreted under published authoritative case law of the Netherlands
courts, the General Court and the Court of Justice of the European Union. We do
not express any opinion on tax law. No undertaking is assumed on our part to
revise, update or amend this opinion letter in connection with or to notify or
inform you of, any developments and/or changes of Netherlands law subsequent to
today’s date.

 

 

 

The opinions expressed in this opinion letter are to be construed and
interpreted in accordance with Netherlands law. This opinion letter may only be
relied upon by you, and our willingness to render this opinion letter is based,
on the condition that you accept and agree that (i) the competent courts at
Amsterdam, the Netherlands have exclusive jurisdiction to settle any issues of
interpretation or liability arising out of or in connection with this opinion
letter, (ii) all matters related to the legal relationship between yourself and
NautaDutilh, including the above submission to jurisdiction, are governed by
Netherlands law and (iii) no person other than NautaDutilh may be held liable in
connection with this opinion letter.

 

 

 

In this opinion letter, legal concepts are expressed in English terms. The
Nether- lands legal concepts concerned may not be identical in meaning to the
concepts described by the English terms as they exist under the law of other
jurisdictions. In the event of a conflict or inconsistency, the relevant
expression shall be deemed to refer only to the Netherlands legal concepts
described by the English terms.

 

 

 

For the purposes of this opinion letter, we have assumed that:

 

2

--------------------------------------------------------------------------------


 

 

a.           each copy of a document conforms to the original, each original is
authentic, and each signature is the genuine signature of the individual
purported to have placed that signature;

 

 

 

b.           no defects attach to the incorporation of the Netherlands Companies
(aan hun totstandkoming geen gebreken kleven);

 

 

 

c.           (i) no regulations (reglementen) have been adopted by any corporate
body of any Netherlands Company, other than the Board Regulations, and (ii) the
Articles of Association of each Netherlands Company are its articles of
association currently in force. Item (i) of this assumption is supported by the
confirmation in this respect as included in the Resolutions, and the Extracts
support item (ii) of this assumption;

 

 

 

d.           none of the Netherlands Companies has (i) been dissolved
(ontbonden), (ii) ceased to exist pursuant to a merger (fusie) or a division
(splitsing), (iii) been converted (omgezet) into another legal form, either
national or foreign, (iv) had its assets placed under administration (onder
bewind gesteld), (v) been declared bankrupt (failliet verklaard), granted a
sus-pension of payments (surseance van betaling verleend) or subjected to
emergency regulations (noodregeling) on the basis of Article 3:160 NFSA,
(vi) been subjected to the appointment of an administrator (cura-tor) in respect
of any of its bodies or representatives on the basis of Article 1:76 NFSA, or
(vii) been made subject to similar proceedings in any jurisdiction or otherwise
been limited in its power to dispose of its assets. The Extracts and our
inquiries of today with the Insolvency Registers support the items (i) through
(v) of this assumption. However, this information does not constitute conclusive
evidence that the events set out in items (i) through (v) have not occurred;

 

 

 

e.           the resolutions recorded in the Resolutions are in full force and
effect, and the factual statements made and the confirmations given in the
Resolutions are complete and correct;

 

 

 

f.            no works council (ondernemingsraad) has been established or is in
the process of being established with respect to the business of the Nether-
lands Companies. This assumption is supported by the confirmation in this
respect as included in the Resolutions of the managing board of the Netherlands
Companies;

 

3

--------------------------------------------------------------------------------

 

 

g.                                  the Amendment Agreement has been signed on
behalf of each Netherlands Company by one of its Attorneys;(1)

 

 

 

h.                                 none of the management board members
(bestuurders) have a direct or indirect personal interest which conflicts with
the interest of the Nether- lands Companies and in entering into the Credit
Agreement. This assumption is supported by the confirmation in this respect as
included in the Resolutions;

 

 

 

i.                                     each Power of Attorney (i) is in full
force and effect, and (ii) under any applicable law other than Netherlands law,
validly authorises the person or persons purported to be granted power of
attorney, to represent and bind the relevant Netherlands Company vis-à-vis the
other parties to the Amendment Agreement with regard to the transactions
contemplated by and for the purposes stated in the Amendment Agreement; and

 

 

 

j.                                    under any applicable law (other than, in
relation to the Netherlands Companies, Netherlands law) (i) the Credit Agreement
constitutes the legal, valid and binding obligations of the persons expressed to
be a party there- to, enforceable against them in accordance with their terms
and (ii) the choice of law clause and the jurisdiction clause contained in the
Credit Agreement constitute a legal, valid and binding choice of law and sub-
mission to jurisdiction.

 

 

 

Based upon and subject to the foregoing and subject to the qualifications set
forth in this opinion letter and to any matters, documents or events not
disclosed to us, we express the following opinions:

 

 

 

Corporate Status

 

 

 

1.                                 The Netherlands Companies have been duly
incorporated and are validly existing.

 

 

 

Corporate Power

 

 

 

2.                                 The Netherlands Companies have the corporate
power to enter into the Credit Agreement and to perform their obligations
thereunder. The Netherlands Companies do not violate any provision of their
Articles of

 

--------------------------------------------------------------------------------

 

(1)  This assumption can be deleted if the signature page of the Credit
Agreement clearly states who will sign the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

 

Association by entering into the Credit Agreement or performing their
obligations thereunder.

 

 

 

Corporate Action

 

 

 

3.                                 The Netherlands Companies have taken all
corporate action required by their Articles of Association and Netherlands law
in connection with entering into the Credit Agreement and the performance of
their obligations thereunder.

 

 

 

Valid Signing

 

 

 

4.                                 The Amendment Agreement has been validly
signed on behalf of the Netherlands Companies.

 

 

 

Choice of Law

 

 

 

5.                                 The Netherlands courts will recognise and
give effect to the choice of the laws of the State of New York to govern the
contractual obligations of the Netherlands Companies under the Credit Agreement.

 

 

 

No Violation of Law

 

 

 

6.                                 The entering into of the Credit Agreement by
the Netherlands Companies does not in itself result in a violation of
Netherlands law that would affect the enforceability of the Credit Agreement
against them in the Netherlands.

 

 

 

No Authorisations, Consents or Approvals

 

 

 

7.                                 No authorisation, consent, approval, licence
or order from or notice to or filing with any regulatory or other authority or
governmental body of the Netherlands is required by the Netherlands Companies in
connection with their entering into the Credit Agreement or the performance of
their contractual obligations thereunder, which, if not obtained or made, would
affect the enforceability of the Credit Agreement against them in the
Netherlands.

 

 

 

Jurisdiction

 

 

 

8.                                 The submission by the Netherlands Companies
in the Credit Agreement to the jurisdiction of any New York State court or
federal court of the United States of America sitting in New York County, and
any appellate court from any thereof, will be recognised and given effect to by
the

 

5

--------------------------------------------------------------------------------


 

 

Netherlands courts.

 

 

 

Enforcement of U.S. judgments

 

 

 

9.                                 There is no enforcement treaty between the
Netherlands and the United States. Consequently, a judgment of a U.S. court
cannot be enforced in the Netherlands. In order to obtain a judgment in respect
of the Credit Agreement that can be enforced in the Netherlands against the
Nether-lands Companies, the dispute will have to be re-litigated before the
com-petent Netherlands court. This court will have discretion to attach such
weight to the judgment of a U.S. court as it deems appropriate. Given the
submission by the Netherlands Companies to the jurisdiction of certain U.S.
courts, the Netherlands courts can be expected to give conclusive effect to a
final and enforceable judgment of such court in respect of the contractual
obligations under the Credit Agreement without re- examination or re-litigation
of the substantive matters adjudicated upon. This would require (i) proper
service of process to have been given, (ii) the proceedings before such court to
have complied with principles of proper procedure (behoorlijke rechtspleging),
and (iii) such judgment not being contrary to the public policy of the
Netherlands.

 

 

 

No Immunity

 

 

 

10.                          The Netherlands Companies cannot claim immunity
from the enforcement of judgments of the competent Netherlands courts.

 

 

 

The opinions expressed above are subject to the following qualifications:

 

 

 

A.                               As Netherlands lawyers we are not qualified or
able to assess the true meaning and purport of the terms of the Credit Agreement
under the applicable law and the obligations of the parties to the Credit
Agreement and we have made no investigation of that meaning and purport. Our
re-view of the Loan Documents and of any other documents subject or ex-pressed
to be subject to any law other than Netherlands law has therefore been limited
to the terms of these documents as they appear to us on their face.

 

 

 

B.                               The information contained in the Extracts does
not constitute conclusive evidence of the facts reflected in it.

 

 

 

C.                               Pursuant to Article 2:7 NCC, any transaction
entered into by a legal entity may be nullified by the legal entity itself or
its liquidator in

 

6

--------------------------------------------------------------------------------


 

 

bankruptcy proceedings (curator) if the objects of that entity were transgressed
by the transaction and the other party to the transaction knew or should have
known this without independent investigation (wist of zonder eigen onderzoek
moest weten). The Netherlands Supreme Court (Hoge Raad der Nederlanden) has
ruled that in determining whether the objects of a legal entity are
transgressed, not only the description of the objects in that legal entity’s
articles of association (statuten) is decisive, but all (relevant) circumstances
must be taken into account, in particular whether the interests of the legal
entity were served by the transaction. Based on the objects clause contained in
the Articles of Association, we have no reason to believe that by entering into
the Credit Agreement any Netherlands Companies would transgress the description
of the objects contained in their Articles of Association. However, we cannot
assess whether there are other relevant circumstances that must be taken into
account, in particular whether the interests of the Netherlands Companies are
served by entering into the Credit Agreement since this is a matter of fact.

 

 

 

D.                               Pursuant to Article 2:98c NCC, a naamloze
vennootschap may grant loans (leningen verstrekken) only in accordance with the
restrictions set out in Article 2:98c NCC, and may not provide security
(zekerheid stellen), give a price guarantee (koersgarantie geven) or otherwise
bind itself, whether jointly and severally or otherwise with or for third
parties (zich op andere wijze sterk maken of zich hoofdelijk of anderszins naast
of voor anderen verbinden) with a view to (met het oog op) the subscription or
acquisition by third parties of shares in its share capital or depository
receipts. This prohibition also applies to its subsidiaries
(dochtervennootschappen). It is generally assumed that a transaction entered
into in violation of Article 2:98c NCC is null and void (nietig).

 

 

 

E.                                Despite any generally recognised choice of law
clause contained in the Credit Agreement a court in the Netherlands may
(a) apply overriding mandatory provisions of (i) the Netherlands and (ii) the
law of the country where the obligations arising out of the Credit Agreement
have to be or have been performed, in so far as those overriding mandatory
provisions render the performance of the Credit Agreement unlawful, (b) may
refuse application of a provision of the chosen law if application thereof is
manifestly incompatible with the public policy (“ordre public”) of the
Netherlands or the European Union and (c) may, in relation to the manner of
performance of an Credit Agreement and the steps to be taken in the event of
defective performance, have regard to

 

7

--------------------------------------------------------------------------------


 

 

the law of the country where performance of the Credit Agreement takes place.

 

 

 

F.                                 The opinions expressed in this opinion letter
may be limited or affected by:

 

 

 

a.                                 any applicable bankruptcy, insolvency,
reorganisation, morato-rium or other similar laws or procedures now or
hereinafter in effect, relating to or affecting the enforcement or protection of
creditors’ rights generally;

 

 

 

b.                                 the provisions of fraudulent preference and
fraudulent convey-ance (Actio Pauliana) and similar rights available in other
juris-dictions to liquidators in bankruptcy proceedings or creditors;

 

 

 

c.                                  claims based on tort (onrechtmatige daad);
and

 

 

 

d.                                 sanctions and measures implemented or
effective in the Nether-lands under the Sanctions Act 1977 (Sanctiewet 1977) or
Euro-pean Union regulations.

 

 

 

G.                               Netherlands courts may, notwithstanding any
provision to the contrary in the Credit Agreement, assume jurisdiction:

 

 

 

a.                                 if a plaintiff seeks provisional measures in
preliminary relief proceedings (kort geding) as provided for in Article 254 NCCP
et seq.;

 

 

 

b.                                 if a plaintiff files a request for the levy
of a pre-judgment attachment (conservatoir beslag) as provided for in
Article 700 NCCP et seq.;

 

 

 

c.                                  in proceedings concerning matters as to
which Netherlands courts have exclusive jurisdiction based on the Enforcement
Regulation;

 

 

 

d.                                 if a plaintiff files a request for a
preliminary examination of witnesses (voorlopig getuigenverhoor), a preliminary
expert opinion (voorlopig deskundigenbericht) or a preliminary site visit and
viewing (voorlopige plaatsopneming en bezichting); and

 

 

 

e.                                  in proceedings concerning legal matters as
to which the competent court cannot be freely determined by the parties

 

8

--------------------------------------------------------------------------------


 

 

(within the meaning of Article 8, paragraph 2, NCCP).

 

 

 

H.                              Furthermore, there is currently some debate
whether a one sided jurisdiction clause (i.e. a jurisdiction clause that is
exclusive for one party only whereas the other has the right to bring action in
different jurisdiction), is valid. There is no decisive case law on this matter.

 

 

 

Sincerely yours,

 

 

 

NautaDutilh N.V.

 

9

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

LIST OF

 

DEFINITIONS

 

 

 

“Amendment Agreement”

A pdf copy of the First Amendment to a Term Loan Credit Agreement, dated as of
[...], 2014, between, inter alios, Delos Finance S.à r.l., a private limited
liability company (société à responsabilité limitée), International Lease
Finance Corporation, , Hyperion Aircraft Limited, , Delos Aircraft Limited as
Borrower, Apollo Aircraft Inc., Artemis (Delos) Limited, AerCap Global Aviation
Trust, AerCap U.S. Global Aviation LLC, AerCap Holdings N.V., AerCap Aviation
Solutions B.V., AerCap Ireland Limited, and AerCap Ireland Capital Limited,
(“AICL” and together with USHoldco, AerCap, AAS and AIL, the “Acceding
Obligors”) and Deutsche Bank AG New York Branch, as Collateral Agent and
Administrative Agent

 

 

 

 

“Articles of Association”

the articles of association of the Netherlands Companies as currently in force
according to the Extracts

 

 

 

 

“Attorney”

each person appointed as attorney by each Netherlands Company pursuant to the
Powers of Attorney

 

 

 

 

“Board Regulations”

the board regulations (bestuursreglement) of the managing board of AerCap
Holdings N.V., dated 2 May 2013

 

 

 

 

“Commercial Register”

The Netherlands Chamber of Commerce Com-mercial Register

 

 

 

 

“Credit Agreement”

the Original Credit Agreement as amended by the Amendment Agreement

 

10

--------------------------------------------------------------------------------


 

 

“Corporate Documents”

the documents listed in Exhibit B

 

 

 

 

“Deed of Incorporation”

a.                               in relation to AerCap Holdings N.V., its deed
of incorporation (akte van oprichting), dated 10 July 2006; and

 

 

 

 

 

b.                                 in relation to AerCap Aviation Solutions
B.V., its deed of incorporation (akte van oprichting), dated 10 April 2012.

 

 

 

 

“Enforcement Regulation”

the Council Regulation (EC) No 44/2001of 22 December 2000 on Jurisdiction and
Enforce-ment of Judgments in Civil and Commercial Matters

 

 

 

 

“Exhibit”

an exhibit to this opinion letter

 

 

 

 

“Extracts”

the extracts from the Commercial Register relating to the Netherlands Companies,
dated the date of this opinion letter

 

 

 

 

“Insolvency Registers”

i.                                     the online central insolvency register
(Centraal Insolventie Register) and the online EU Insolvency Register (Centraal
Insolventie Register-EU Registraties) held by the Council for the Administration
of Justice (Raad voor de Rechtspraak); and

 

 

ii.                                  the Amsterdam court (location Amsterdam)
bankruptcy clerk’s office

 

 

 

 

“Loan Documents”

the Original Credit Agreement and the Amend-ment Agreement

 

 

 

 

“NautaDutilh”

NautaDutilh N.V.

 

 

 

 

“NCC”

the Netherlands Civil Code (Burgerlijk Wet- boek)

 

11

--------------------------------------------------------------------------------


 

 

“NCCP”

the Netherlands Code of Civil Procedure (Wet- boek van Burgerlijke
Rechtsvordering)

 

 

 

 

“the Netherlands”

the European territory of the Kingdom of the Netherlands

 

 

 

 

“Netherlands Companies”

AerCap Holdings N.V. and AerCap Aviation Solutions B.V.

 

 

 

 

“NFSA”

the Netherlands Financial Supervision Act (Wet op het financieel toezicht)

 

 

 

 

“Original Credit Agreement”

the Term Loan Credit Agreement dated as of March [...], 2014 among, inter alios,
DELOS FINANCE S.À R.L., as Borrower INTERNATIONAL LEASE FINANCE CORPORATION, as
an Obligor, HYPERION AIRCRAFT LIMITED, as an Ob-ligor, DELOS AIRCRAFT LIMITED,
as an Obligor APOLLO AIRCRAFT INC., as an Obligor ARTEMIS (DELOS) LIMITED, as an
Obligor, the lenders identified herein, as Lenders, DEUTSCHE BANK AG NEW YORK
BRANCH, as Administrative Agent, DEUTSCHE BANK AG NEW YORK BRANCH, as Collateral
Agent, DEUTSCHE BANK SECURITIES INC., and GOLDMAN SACHS BANK USA as Joint Lead
Arrangers, DEUTSCHE BANK SECURITIES INC. GOLDMAN SACHS BANK USA, and RBC Capital
Markets, LLC as Joint Bookrunners

 

 

 

 

“Power of Attorney”

the powers of attorney as contained in the Reso-lutions, granted by the
Netherlands Companies in respect of the entering into the transactions
contemplated by the Credit Agreement

 

 

 

 

“Resolutions”

in relation to each of the Netherlands Compa-nies, the documents containing the
resolutions of its managing board (bestuur), dated [...]

 

12

--------------------------------------------------------------------------------


 

 

EXHIBIT B

 

LIST OF

 

CORPORATE DOCUMENTS

 

 

 

1.                                 pdf copies of the Deeds of Incorporation;

 

 

 

2.                                 pdf copies of the Articles of Association;

 

 

 

3.                                 the Extracts; and

 

 

 

4.                                 pdf copies of the Resolutions.

 

13

--------------------------------------------------------------------------------

 

EXHIBIT G
FORM OF OPINION OF MCCANN FITZGERALD

 

--------------------------------------------------------------------------------


 

Indicative Draft Only.  Subject to Final Documents, Completion and Opinions
Committee Approval

 

AKC\10509134.2

2014

 

To the addressees set out in Schedule 1
(collectively, the “Addressees”)

 

Private and Confidential

 

Dear Sirs

 

We have acted as special Irish counsel to Hyperion Aircraft Limited, Delos
Aircraft Limited, Artemis (Delos) Limited, AerCap Ireland Capital Limited and
AerCap Ireland Limited (each a “Company” and together, the “Companies”) in
connection with the provision of this opinion letter to you in relation to
certain Irish law matters set out in this Opinion on the Document as defined
below.

 

1.                                      Documents examined, interpretation

 

1.1                               For the purposes of this opinion letter, we
have examined copies of the following documents:

 

(a)                                 First Amendment To Term Loan Credit
Agreement dated as of [ · ] 2014 between Delos Finance S.a.r.l
(“Borrower”), International Lease Finance Corporation (“ILFC”), Hyperion
Aircraft Limited (“Grandparent Holdco”), Delos Aircraft Limited (“Parent
Holdco”), Apollo Aircraft Inc. (“CA Subsidiary Holdco”), Artemis (Delos) Limited
(“Irish Subsidiary Holdco”), AerCap Global Aviation Trust, AerCap U.S. Global
Aviation LLC, AerCap Holdings N.V., AerCap Aviation Solutions B.V., AerCap
Ireland Limited, AerCap Ireland Capital Limited, Deutsche Bank AG New York
Branch, as Collateral Agent and Administrative Agent (the “Document”) to the
Term Loan Credit Agreement, dated as of March [ · ], 2014, between
Borrower, ILFC, Parent Holdco, CA Subsidiary Holdco, Irish Subsidiary Holdco,
the Lenders party thereto and Deutsche Bank AG New York Branch (“DB”), as
Collateral and Administrative Agent; and

 

--------------------------------------------------------------------------------


 

(b)                                 the following additional documents (the
“Additional Documents”):

 

(i)                                     a Certificate of a director of each
Company dated [ · ] 2014, a Certificate of a director of AerCap International
(Isle of Man) Limited dated [ · ] 2014, a certificate of a director of [ ·
](1) dated [ · ] 2014, a certificate of a director of [ · ](2) dated [ · ] 2014
and a certificate of a director of [Delos Aircraft Inc.,](3) dated [ · ] 2014
(the “Certificates”), a copy of each of which is attached to this opinion letter
at Appendix 1; and

 

(ii)                                  the results of searches made by
independent law searchers on our behalf at the Companies Registration Office,
Dublin, the Petitions Section and Judgments Office of the Central Office of the
Irish High Court on [ · ] 2014 against the Companies (together the “Searches”),

 

we have assumed that no circumstances or events have occurred between the dates
on which the Certificates and Searches were given or made (none having being
brought to our attention) which would cause us to cease to rely on the
Certificates and Searches.

 

1.2          Scope of opinion

 

This opinion letter speaks only as of its date and is limited to the matters
stated herein and does not extend, and is not to be read as extending by
implication, to any other matters.

 

In particular:

 

(i)                                     save as expressly stated herein, we
express no opinion on the effect, validity, or enforceability of or the creation
or effectiveness of any document;

 

(ii)                                  we express no opinion on the contractual
terms of any document other than by reference to the legal character thereof
under the laws of Ireland;

 

(iii)                               we express no opinion as to the existence or
validity of, or the title of any person to, any of the assets which are, or
purport to be sold, transferred, exchanged, assigned or otherwise dealt with
under the Document or as to whether any assets are marketable and/or are capable
of being so dealt with free of any equities or of any security rights or
interests which may have been created in favour of any other person;

 

(iv)                              we have made no investigation of, and express
no opinion on, the laws, or the effect on the Document and the transactions
contemplated thereby of the laws, of any country or jurisdiction other than
Ireland,

 

--------------------------------------------------------------------------------

(1)  Please confirm the identity of the parent company of Hyperion Aircraft
Limited

(2)  Please confirm the identity of the parent company of Delos Aircraft Limited

(3)  Please confirm that this is the parent company of Artemis (Delos) Limited

 

2

--------------------------------------------------------------------------------


 

and this opinion is strictly limited to the laws of Ireland as in force on the
date hereof and as currently applied by the courts (excluding any foreign law to
which reference may be made under the rules of Irish private international law).
We have assumed without investigation that, insofar as the laws of any
jurisdiction other than Ireland are relevant, such laws do not prohibit and are
not inconsistent with any of the obligations or rights expressed in the Document
or the transactions contemplated by the Document;

 

(v)                                 we express no views or opinions on matters
relating to tax (other than Irish stamp duty as expressly referred to paragraph
4.16);

 

(vi)                             we express no views or opinions as to matters
of fact;

 

(vii)                           we express no opinion on the characterisation of
any security interest or issues of priority of interests; and

 

(viii)                        we have not for the purpose of this opinion letter
examined any other drafts and/or copies of any contract, instrument or document
entered into by or affecting the Companies or any other persons, or any
corporate records of the Companies or any other person, except the Document and
the Additional Documents; and (except as expressly set out herein) we have not
made any other enquiries or searches concerning the Companies or any other
person for the purposes of this opinion letter.

 

1.3                               This opinion letter is governed by, and is to
be construed in accordance with the laws of Ireland as at the date hereof.
Except as otherwise expressly stated herein, the opinions expressed herein are
given on the basis of and subject to the foregoing and the matters set out in
part 2 (Assumptions) and part 3 (Reservations and Qualifications).

 

1.4                               By giving this opinion letter we assume no
obligation to inform any Addressee of any future change in law (including any
change in interpretation of law) or to update this opinion letter at any time in
the future.

 

1.5                               This opinion letter is solely for your benefit
and solely for the purpose of the Document and may be relied upon only by the
addressee of this opinion letter and may not be disclosed without our prior
written consent.

 

1.6                               In this opinion letter:

 

“Minutes” means the minutes of a meeting of the board of directors of each
Company held on [ · ] 2014, a copy of each of which is attached to each
Certificate;

 

“Statutory Declaration” means the statutory declarations of a majority of the
directors of each of (i) [Hyperion Aircraft Limited dated [ · ] 2014, (ii) Delos
Aircraft Limited dated [ · ] 2014, (iii) Artemis (Delos) Limited dated [ · ]
2014](4), (iv) AerCap Ireland Limited



--------------------------------------------------------------------------------

(4)  To be confirmed if required

 

3

--------------------------------------------------------------------------------


 

dated [ · ] 2014, and (v) and AerCap Ireland Capital Limited dated [ · ] 2014, a
copy of each of which is attached to each Certificate; and

 

“Special Resolution” means the special resolution of the sole member of each
Company dated [ · ] 2014 approving the giving of the financial assistance
referred to in the Statutory Declaration of each Company, a copy of each of
which is attached to each Certificate.

 

2.                                      Assumptions

 

In considering the Document and in rendering this opinion letter, we have
without further enquiry, assumed that as of the date hereof:

 

Authenticity and Completeness of Documents

 

(a)                                 the authenticity and completeness of all
documents submitted to us as originals; the completeness and conformity to the
originals of all copy (including facsimile or pdf copy) documents, certificates,
letters, resolutions, powers of attorney, documents, permissions, minutes,
authorisations and all other copy documents of any kind furnished to us; and the
authenticity and completeness of the originals of any such copies (including
facsimile or pdf copies) examined by us;

 

(b)                                 the genuineness of all signatures and seals
on documents originals or copies of which have been examined by us; that the
Document has been duly and unconditionally delivered by all parties thereto
(other than the Companies) on the respective dates therein stated; and that all
escrow or similar arrangements, agreements or understandings in connection with
the Document and all conditions required to be met before the Document and/or
any obligation thereunder is or is deemed to be or have been delivered and/or
made effective, have been met and satisfied;

 

(c)                                  that the copies produced to us (including
copies annexed to the Certificates) of minutes of meetings and/or of resolutions
are true copies and correctly record the proceedings at such meetings and/or the
subject matter which they purport to record; that any meetings referred to
therein were duly convened and held, that those present at any such meetings
acted bona-fide throughout, that all resolutions set out in such copies were
duly passed and that no further resolutions have been passed, or corporate or
other action taken, which would or might alter the effectiveness thereof and in
this regard we refer to the Certificates;

 

(d)                                 that where a document has been examined in
draft or specimen form it has been executed in the form of that draft or
specimen as examined by us;

 

(e)                                  the completeness and accuracy as of the
date hereof of:

 

(i)                                     all statements in, and attachments to,
the Certificates;

 

(ii)                                  representations contained in the Document
as to matters of fact, and matters of law other than Irish law; and

 

4

--------------------------------------------------------------------------------


 

(iii)                               the results of the Searches; and that
further searches would not reveal any circumstances which would affect this
opinion letter;

 

The Document and related documentation

 

(f)                                   that the directors of each Company in
authorising the entry into and the execution and the performance of, the
Document to which it is a party have exercised their powers in good faith in the
interests of such Company, its shareholders, creditors and employees, and have
used due skill, care and diligence in considering and approving the matters
before them;

 

(g)                                  that the Document has been entered into by
the parties thereto for bona fide commercial purposes, on an arm’s-length basis
having regard to the relationship of the parties and for their respective
corporate benefit;

 

(h)                                 an absence of fraud, bad faith, undue
influence, coercion, mistake or duress on the part of any party to the Document
or their respective employees, agents, directors or advisers;

 

(i)                                     that the warranties and representations
set out in the Document (other than warranties and representations as to matters
of Irish law upon which we have opined in this opinion letter), are true and
accurate at the date at which they are expressed to be made;

 

(j)                                    that there are no agreements or
arrangements in existence or contemplated between the parties (or any of them)
to the Document which have not been disclosed to us and which in any material
way amend, add to or vary the terms or conditions of the Document, or the
respective rights and interests of the parties thereto, or create any rights
over any property the subject matter of the Document; that there are no
contractual or similar restrictions binding on the parties which would affect
the conclusions in this Opinion;

 

Solvency

 

(k)                                 that each Company is not and will not be as
a result of the transactions contemplated by the Document, insolvent or unable
to pay its debts, or deemed to be so under any applicable statutory provision or
law, as at (i) the date of execution of the Document to which it is party,
(ii) the effective date of the Document to which it is party or (iii) the date
of this Opinion;

 

All Parties

 

(l)                                     the due performance of the Document by
all parties (other than the Companies with respect to the matters that are the
subject of this Opinion) thereto;

 

(m)                             that each of the parties to the Document, other
than the Companies:

 

(i)                                     has been duly incorporated and is
validly existing and has all necessary capacity and power, and has obtained all
necessary consents, licences and approvals (governmental, regulatory, legal or
otherwise) to enter

 

5

--------------------------------------------------------------------------------


 

into the Document and to perform its obligations thereunder; and

 

(ii)                                  has validly authorised entry into, and has
duly executed, the Document to which it is party;

 

(n)                                 that as a matter of all relevant laws
(including in particular in relation to the Document the law expressed therein
to be the governing law) other than the laws of Ireland:

 

(i)                                     all obligations under the Document are
valid, legally binding upon, and enforceable in accordance with their terms
against, the respective parties thereto; that the choice of governing law under
the Document is valid; and, insofar as is relevant to any matter opined on
herein, that words and phrases used therein have the same meaning and effect as
they would if such documents were governed by Irish law; and

 

(ii)                                  all consents, approvals, notices, filings,
recordations, publications, registrations and other steps necessary in order to
permit the execution, delivery or performance of the Document or to perfect,
protect or preserve any of the interests created by the Document, have been
obtained, made or done or will be obtained, made or done within any relevant
permitted period(s);

 

(o)                                 that, other than as disclosed in the
Certificates and the Searches, none of the parties to the Document and/or any
document referred to therein has taken any corporate or other action nor have
any steps been taken or legal proceedings been started against any of such
parties for the liquidation, winding-up, dissolution, striking-off, examination,
reorganisation, or administration of, or for the appointment of a liquidator,
receiver, trustee, examiner, administrator, administrative receiver or similar
officer to, any of such parties or all or any of its assets and that none of
such parties is or was at the date of execution or the effective date of any of
such documents or will as a result of the transactions contemplated by such
documents become insolvent, unable to pay its debts, or deemed unable to pay its
debts under any relevant statutory provision, regulation or law, or has been
dissolved; and that no event similar or analogous to any of the foregoing has
occurred or will occur as a result of the transactions contemplated by such
documents in relation to any of them under the laws of any jurisdiction
applicable to any of such parties;

 

Financial Transfer Restriction

 

(p)                                 that the transactions and other matters
contemplated by the Document are not and will not be affected by:

 

(i)                                     any financial restrictions or asset
freezing measures arising from orders made by the Minister for Finance under the
Financial Transfers Act 1992, the Criminal Justice (Terrorist Offences) Act 2005
or the European Communities Act 1972 to 2009 or European Communities Regulations
having direct effect in Ireland. Regulations and orders which have been made
under the aforementioned Acts, and which are in effect at the date

 

6

--------------------------------------------------------------------------------


 

of this opinion, impose restrictions on financial transfers involving residents
of certain countries and certain named individuals and certain entities arising
from the implementation in Ireland of United Nations and EU sanctions; or

 

(ii)                                  any directions or orders made under the
Criminal Justice (Money Laundering and Terrorist Financing) Act 2010. That Act
transposes into Irish law the European Union Directive 2005/60/EC of the
European Parliament and the Council of 26 October 2005;

 

Group Companies

 

(r)                                    that AerCap Holdings N.V. (“AerCap”) is
the ultimate holding company (within the meaning of Section 155 of the Companies
Act, 1963) of each of AerCap Ireland Limited and AerCap Ireland Capital Limited
(and will, at the effective date of the Document, be the ultimate holding
company of each Obligor (as defined in the Document)) and accordingly AerCap
Ireland Limited, AerCap Ireland Capital Limited and AerCap are members of the
same group of companies consisting of a holding company and its subsidiaries for
the purposes of the Companies Acts 1963 to 2013 (and AerCap and each Obligor (as
defined in the Document) will on the effective date of the Document be members
of the same group of companies consisting of a holding company and its
subsidiaries for the purposes of the Companies Acts 1963 to 2013);

 

Insurance Legislation

 

(s)                                   in considering the application of the
Insurance Acts, 1909 to 2009, regulations made thereunder and regulations
relating to insurance under the European Communities Act, 1972, that each of
AerCap Ireland Limited and AerCap Ireland Capital Limited is a subsidiary of
AerCap (and that each Obligor (as defined in the Document) will at the effective
date of the Document be a subsidiary of AerCap); and

 

(t)                                    AerCap Ireland Limited and AerCap Ireland
Capital Limited have not received and will not receive any remuneration in
connection with any guarantee indemnity or similar payment obligation given by
AerCap Ireland Limited or AerCap Ireland Capital Limited under the terms of the
Document.

 

Financial Assistance

 

(u)                                 that no person who has been appointed or
acts in any way, whether directly or indirectly, as a director or secretary of,
who has been concerned in or taken part in the promotion of, any Company has
been the subject of a declaration under Section 150 (Restriction) or Section 160
(Disqualification of certain persons from acting as directors or auditors of or
managing companies) of the Companies Act 1990;

 

(v)                                 a copy of each Statutory Declaration will be
delivered to the Registrar of Companies within 21 days of the date on which the
financial assistance referred to therein was given which we undertake to attend
to within the statutorily prescribed period;

 

7

--------------------------------------------------------------------------------


 

(w)                               that the opinions and matters respectively
sworn in each Statutory Declaration were when sworn and given, and now remain,
true and accurate and complete and are not misleading or incorrect in any
respect;

 

(x)                                 in relation to each Company:

 

(i)                                     that the directors whose identities and
signatures appear on each Statutory Declaration were a majority of the directors
of such Company when the Statutory Declarations were made;

 

(ii)                                  that the Statutory Declarations were
sworn, at the meetings of the board of directors referred to in the Minutes,
before a solicitor who holds a practising certificate (which is in force) for
the practice year ending 31 December 2014 issued by the Law Society of Ireland
(in this regard we refer you to the practising certificate attached hereto at
Annex 2);

 

(iii)                               that, as at the time when the Special
Resolution of AerCap Ireland Limited was passed, AerCap International (Isle of
Man) Limited was the sole member of AerCap Ireland Limited and that there was no
other person who was entitled to attend and vote at any general meeting of
AerCap Ireland Limited;

 

(iv)                              that, as at the time when the Special
Resolution of AerCap Ireland Capital Limited was passed, AerCap Ireland Limited
was the sole member of AerCap Ireland Capital Limited and that there was no
other person who was entitled to attend and vote at any general meeting of
AerCap Ireland Capital Limited;

 

(v)                                 [that, as at the time when the Special
Resolution of Hyperion Aircraft Limited was passed, [ · ] was the sole member of
Hyperion Aircraft Limited and that there was no other person who was entitled to
attend and vote at any general meeting of Hyperion Aircraft Limited];

 

(vi)                              that, as at the time when the Special
Resolution of Delos Aircraft Limited was passed, [ · ] was the sole member of
Delos Aircraft Limited and that there was no other person who was entitled to
attend and vote at any general meeting of Delos Aircraft Limited;

 

(vii)                           that, as at the time when the Special Resolution
of Artemis (Delos) Limited was passed, Delos Aircraft Inc., was the sole member
of Artemis (Delos) Limited and that there was no other person who was entitled
to attend and vote at any general meeting of Artemis (Delos) Limited;

 

(viii)                        [that the person who signed the Special Resolution
of Hyperion Aircraft Limited on behalf of [ · ] (as sole member of Hyperion
Aircraft Limited) was a duly authorised representative of [ · ]];

 

(ix)                              [that the person who signed the Special
Resolution of Delos Aircraft Limited on behalf of [ · ] (as sole member of Delos
Aircraft Limited) was a duly authorised representative of [ · ]]

 

8

--------------------------------------------------------------------------------


 

(x)                                 [that the person who signed the Special
Resolution of Artemis (Delos) Limited on behalf of Delos Aircraft Inc., (as sole
member of Artemis (Delos) Limited) was a duly authorised representative of Delos
Aircraft Inc.,]

 

(xi)                              that the person who signed the Special
Resolution of AerCap Ireland Limited on behalf of AerCap International (Isle of
Man) Limited (as sole member of AerCap Ireland Limited) was a duly authorised
representative of AerCap International (Isle of Man) Limited;

 

(xii)                           that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of AerCap Ireland Limited was
attached to the Special Resolution of AerCap Ireland Limited prior to its
execution on behalf of AerCap International (Isle of Man) Limited (as sole
member of AerCap Ireland Limited);

 

(xiii)                        that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of AerCap Ireland Capital Limited was
attached to the Special Resolution of AerCap Ireland Capital Limited prior to
its execution on behalf of AerCap Ireland Limited (as sole member of AerCap
Ireland Capital Limited);

 

(xiv)                       [that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of Hyperion Aircraft Limited was
attached to the Special Resolution of Hyperion Aircraft Limited prior to its
execution on behalf of [ · ], (as sole member of Hyperion Aircraft Limited)];

 

(xv)                          [that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of Delos Aircraft Limited was
attached to the Special Resolution of Delos Aircraft Limited prior to its
execution on behalf of [ · ], (as sole member of Delos Aircraft Limited;

 

(xvi)                       [that a copy of the signed and sworn Statutory
Declaration of a majority of the directors of Artemis (Delos) Limited was
attached to the Special Resolution of Artemis (Delos) Limited prior to its
execution on behalf of [Delos Aircraft Inc.,], (as sole member of Artemis
(Delos) Limited; and

 

(xvii)                    there are no other facts and there is no other
information in relation to the giving of financial assistance by the Companies
of which we do not have actual knowledge (being the actual knowledge of Hilary
Marren and Andrew O’Callaghan, the lawyers in this firm who have acted on behalf
of the Companies).

 

3.                                      Reservations and qualifications

 

3.1                               The opinions expressed in this opinion letter
are subject to the following reservations and qualifications:

 

9

--------------------------------------------------------------------------------

 

Documents

 

(a)                                 Provisions in the Document imposing
additional obligations in the event of breach or default, or of payment or
repayment being made other than on an agreed date, may be unenforceable to the
extent that they are subsequently adjudicated to be penal in nature, but, the
fact that any payment is held to be penal in nature would not, of itself,
prejudice the legality or validity of any other provision contained in the
Document which does not provide for the making of such payment.

 

(b)                                 Provisions in the Document that calculations
or certifications or acknowledgements are to be conclusive and binding will not
necessarily prevent judicial enquiry by the Irish courts into the merits of any
claim by a party claiming to be aggrieved by such calculations, certifications
or acknowledgements; nor do such provisions exclude the possibility of such
calculations, certifications or acknowledgements being amended by order of the
Irish courts.

 

(c)                                  To the extent that the Document vests a
discretion in any party, or provides for any party determining any matter in its
opinion, the exercise of such discretion and the manner in which such opinion is
formed and the grounds on which it is based may be the subject of a judicial
enquiry and review by the Irish courts.

 

(d)                                 The effectiveness of terms in the Document
exculpating a party from a liability or a legal duty otherwise owed are limited
by law.

 

(e)                                  Provisions of the Document providing for
severance of provisions due to illegality, invalidity or unenforceability
thereof may not be effective, depending on the nature of the illegality,
invalidity or unenforceability in question.

 

Enforceability/Binding Nature of Obligations

 

(f)                                   The description of obligations as
“enforceable” or “binding” refers to the legal character of the obligations in
question. It implies no more than that they are of a character which Irish law
recognises and enforces. It does not mean that the Document will be binding or
enforced in all circumstances or that any particular remedy will be available.
Equitable remedies, such as specific performance and injunctive relief, are in
the discretion of the Irish courts and may not be available to persons seeking
to enforce provisions in the Document. More generally, in any proceedings to
enforce the provisions of the Document, the Irish courts may require that the
party seeking enforcement acts with reasonableness and good faith. Enforcement
of the Document may also be limited as a result of (i) the provisions of Irish
law applicable to contracts held to have become frustrated by events happening
after their execution and (ii) any breach of the terms of the Document by the
party seeking to enforce the same.

 

(g)                                  Any person who is not a party to the
Document may not be able to enforce any provision thereof which is expressed to
be for the benefit of that person.

 

(h)                                 The obligations of each Company under the
Document are subject to all insolvency, bankruptcy, liquidation, reorganisation,
moratorium, examinership, trust schemes, preferential creditors, fraudulent
transfer and other similar laws

 

10

--------------------------------------------------------------------------------


 

relating to or affecting creditors’ rights generally.

 

(i)                                     Where an obligation is to be performed
outside Ireland under the Document, it may not be enforceable in Ireland to the
extent that performance would be illegal or contrary to public policy under the
laws of that jurisdiction.

 

(j)                                    Any judgment of the Irish courts for
moneys due under the Document may be expressed in a currency other than euro but
the order may issue out of the Central Office of the High Court expressed in
euro by reference to the official rate of exchange prevailing on or very shortly
before the date of application for judgement. In addition, in a winding-up in
Ireland of an Irish incorporated company, all foreign currency claims must be
converted into euro for the purposes of proof. The rate of exchange to be used
to convert foreign currency debts into euro for the purposes of proof in a
winding-up is the spot rate as of, in the case of a compulsory winding-up either
the date of commencement of the winding-up (presentation of the petition for
winding-up or earlier resolution for winding-up) or of the winding-up order and
in the case of a voluntary winding-up on the date of the relevant winding-up
resolution.

 

(k)                                 An Irish court may refuse to give effect to
a purported contractual obligation to pay costs arising from unsuccessful
litigation brought against that party and may not award by way of costs all of
the expenditure incurred by a successful litigator in proceedings before that
court.

 

(l)                                     Claims against a Company be or become
the subject of set-off or counterclaim and any waiver of those or other defences
available to such Company may not be enforceable in all circumstances.

 

(m)                             Currency indemnities contained in the Document
may not be enforceable in all circumstances.

 

Statutes of Limitation

 

(n)                                 Claims against a Company may become barred
under relevant statutes of limitation if not pursued within the time limited by
such statutes.

 

Searches

 

(o)                                 The failure of the Searches to reveal
evidence that a Company has passed a voluntary winding-up resolution, that a
petition has been presented or order made by a court for the winding-up of, or
appointment of an examiner to a Company or a receiver or similar officer has
been appointed in relation to any of its assets or revenues is not conclusive
proof that no such event has occurred, in particular:

 

(i)                                     the Searches may not have revealed
whether a petition for winding-up or the appointment or any examiner had been
presented;

 

(ii)                                  notice of a resolution passed, a
winding-up order made or the appointment of a receiver or examiner may not have
been filed at the

 

11

--------------------------------------------------------------------------------


 

Irish Companies Office immediately;

 

(iii)                               it has been assumed that the information
disclosed by the Searches was accurate and that no information had been
delivered for registration that was not on the file at the time the Searches
were made; and

 

(iv)                              the position may have changed since the time
the Searches were made.

 

Power of Court to Stay Actions

 

(p)                                 The Irish courts have power to stay an
action where it is shown that there is some other forum, having competent
jurisdiction, which is more appropriate for the trial of the action, in which
the case can be tried more suitably for the interests of all the parties and the
ends of justice, and where staying the action is not inconsistent with Council
Regulation (EC) No. 44/2001 of 22 December 2000 on Jurisdiction and the
Recognition and Enforcement of Judgments in Civil Commercial Matters, Council
Regulation (EC) No.805/2004 of 21 April 2004 on creating a European Enforcement
Order for uncontested claims, as amended, or Council Regulation (EC)
No.1896/2006 of 12 December 2006 creating a European Enforcement Order for
payment procedure, as amended (as applicable).

 

4.                                      Opinion

 

Other than as described in Section 1 above, under the assumptions set out at
Section 2 above and the reservations set out in Section 3 above and to any
matters or documents not disclosed to us, we are of the opinion as follows:

 

4.1                               Due Incorporation

 

Each Company is duly incorporated and validly existing under the laws of Ireland
as a private limited company and the Searches revealed no order, resolution or
petition for the winding-up of or for the appointment of an examiner over any
Company and no notice of appointment of a liquidator, receiver or examiner in
respect of any Company.

 

4.2                               Corporate Capacity

 

Each Company has the necessary legal capacity and authority to enter into,
deliver and perform the Document.

 

4.3                               Corporate Authorisation

 

All necessary corporate action has been taken by each Company to authorise the
entry into, execution and performance of the Document.

 

4.4                               Due Execution

 

The Document has been duly executed by each Company.

 

12

--------------------------------------------------------------------------------


 

4.5                               Official Authorisations; No conflict with laws
or constitutional documents

 

No consent, licence, approval or authorisation of any Irish governmental or
regulatory authority is required on the part of any Company for the
effectiveness or validity of the Document or the performance by each Company of
its obligations thereunder.

 

Execution and performance by each Company of the Document will not
(i) contravene any existing Irish law or regulation of general application to
which any Company is subject or (ii) contravene or conflict with any provision
of any Company’s Memorandum and Articles of Association.

 

4.6                               Registration and Filings

 

Save for the filings set out in 2(v) above, no filing, registration or recording
of the Document is necessary under the laws of Ireland as a condition of the
legality, validity, admissibility in evidence or enforceability of the Document
against a Company.

 

4.7                               Validity and enforceability

 

The Document constitutes the legal, valid, binding and enforceable obligations
of each Company.

 

4.8                               No Immunity

 

Each Company is generally subject to suit under the laws of Ireland and no
Company nor any of such Company’s assets enjoys any general right of immunity
from judicial proceedings or attachment of its assets pursuant to judicial
proceedings.

 

4.9                               Ranking Of Obligations

 

Each Company’s obligations under the Document constitute direct, general and
unconditional obligations of it and will rank in right of payment at least pari
passu with all of its respective unsecured and unsubordinated debt, except for
such obligations as may be mandatory preferences under the law of Ireland.

 

4.10                        Governing Law

 

Council Regulation (EC) No 593/2008 of 17 June 2008 on the law applicable to
contractual obligations, as amended by Corrigendum to Regulation (EC) No
593/2008 of the European Parliament and of the Council of 17 June 2008 on the
law applicable to contractual obligations (Rome I), (“Rome I”) has force of law
in Ireland. The incorporation of the incorporation of the laws of the State of
New York as the governing law of the Document is, in respect of contractual
obligations which are within the scope of Rome I, valid in accordance with
Article 3(1) of Rome I and accordingly, subject to and in accordance with Rome
I, the laws so chosen will upon proof of the relevant provisions of the laws of
the State of New York be applied by the Irish courts if any claim to enforce
such contractual obligations against a Company under the Document comes under
their jurisdiction.

 

4.11                        Recognition of Foreign Judgments

 

Any judgment in personam obtained in the courts of the State of New York against
a

 

13

--------------------------------------------------------------------------------


 

Company would be recognised and enforced in Ireland in summary proceedings
without retrial or examination of the merits of the case, provided that:

 

(a)                                 the judgment has not been obtained or
alleged to have been obtained by fraud or trick; the decision of the court in
such state and the enforcement thereof was not and would not be contrary to
natural or constitutional justice under the laws of Ireland;

 

(b)                                 the enforcement of the judgment would not be
contrary to public policy as understood by the Irish courts or constitute the
enforcement of a judgment of a penal or revenue (tax) nature;

 

(c)                                  the judgment is final and conclusive and is
for a debt or definite sum of money;

 

(d)                                 the procedures / rules of the court giving
the judgment have been observed;

 

(e)                                  the jurisdiction of the courts in such
state has been exercised in circumstances which, as a matter of Irish law, an
Irish court will recognise as justifying enforcement of the judgment; and

 

(f)                                   the judgment is not inconsistent with a
judgment of the Irish courts in respect of the same matter.

 

4.12                        Financial Assistance

 

Based solely upon the Minutes, each Statutory Declaration and each Special
Resolution, and subject in particular to paragraphs 2(u) and 2(x) of this
opinion letter, we have been provided with documentation that corresponds to the
procedures set out in sub-sections (2) to (11) (inclusive) of section 60 of the
Companies Act 1963 (as amended) which enables each Company to give the financial
assistance contemplated by each Statutory Declaration.

 

4.13                        Licences

 

It is not necessary that DB be licensed or authorised by any Irish regulatory or
governmental authority to enforce its obligations under the Document.

 

4.14                        no deemed residence

 

DB will not be deemed to be resident or carrying on business in Ireland by
reason solely of the execution, performance and/or enforcement of the Document.

 

4.15                        no usury laws

 

There is no applicable usury or interest limitation laws of Ireland which would
restrict the recovery of payments in accordance with the Document.

 

4.16                        Stamp duty

 

No stamp duty is payable on the Document in Ireland in respect of its execution
and

 

14

--------------------------------------------------------------------------------


 

delivery or as a condition to the legality, validity, enforceability or
admissibility in evidence thereof.

 

Yours faithfully

 

McCann FitzGerald

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Addressees

 

Deutsche Bank AG New York Branch in its capacity as Collateral Agent and
Administrative Agent 60 Wall Street New York, NY 10005

 

Deutsche Bank Securities Inc. and Goldman Sachs Bank USA as Joint Lead Arrangers

 

Deutsche Bank Securities Inc., Goldman Sachs Bank USA and RBS Capital Markets,
LLC as Joint Bookrunners

 

International Lease Finance Corporation, 10250 Constellation Boulevard.,
Suite 3400, Los Angeles, CA 90067

 

Each Lender party to the Loan Agreement on date hereof.

 

16

--------------------------------------------------------------------------------


 

ANNEX I

 

Certificates

 

17

--------------------------------------------------------------------------------


 

ANNEX II

 

Certificate of practising solicitor

 

18

--------------------------------------------------------------------------------
